      Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 1 of 144




                       SIXTH DECLARATION OF REEVE TYNDALL
                                   Pursuant to 28 U.S.C. § 1746
        I, Reeve Tyndall, hereby state that I have personal knowledge of the facts set forth below
and, if called to testify, I could and would testify as follows:
1.      I am a United States citizen. I work as a Senior Investigator for the Federal Trade
Commission (“FTC”) in the Bureau of Consumer Protection’s Division of Marketing Practices.
The Division of Marketing Practices investigates persons and entities that may be violating the
FTC Act and other laws enforced by the FTC.
2.      On October 20, 2020, I captured Raging Bull’s general Terms and Conditions located at
ragingbull.com/tos/. See DE 13-1, PX 27 at 1811. The T&C had the following refund policy:

Refund Policy. Because premium members immediately benefit from the knowledge of the stats and
analytics they purchase, we do not give refunds. You should recognize that investing and trading is a
marathon, not a sprint so every last piece of information that can help you learn along the way and give
you “an edge” over your competitors is worth investing in, especially when that information costs less
per month than a night out of dinner and drinks aka invest in your education!
3.      During the course of my investigation, I examined additional Terms and Conditions for
the following Raging Bull services: BioTech Breakouts, Bullseye Options, Daily Profits, IPO
Payday, Jason Bond Picks, Penny Pro, Profit Prism, The Dollar Ace, Jason Bond Unchained,
Weekly Money Multiplier, and Weekly Windfall. These additional Terms and Conditions had
the same no-refund policy as Raging Bull’s general Terms and Conditions.
4.      The Terms and Conditions for Fast Five Trading also had a no-refund policy. The Fast
Five sales page, however, had a “30-Day Money Back Guarantee.” During the course of my
investigation, I learned that consumers who wanted to receive the money back guarantee had to
complete a knowledge test before receiving a refund. As discussed in PX 27, I also purchased
Fast Five and tried to contact Raging Bull to receive my money back under the guarantee, but
was unable to reach anyone via phone at the company despite several attempts.
5.      Pursuant to the Temporary Restraining Order, the Court Appointed Receiver provided the
FTC access to Raging Bull’s email system. Attachment A are selected emails from this system:
 Subject                                                        Date          Beg. Page      Ending Page
 Re: Petra Picks Needs List                                      7/25/2017          4632            4635




                                                                                    PX 47, 4630
      Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 2 of 144



 RagingBull Elite Subscription Refund Inquiry                     12/3/2020     4636        4637
 You’ve Got An Edited 1-Star Review                              10/20/2020     4638        4641
 Adding Domains                                                  10/12/2020     4642        4642
 You’ve Got An Edited 1-Star Review                              10/12/2020     4643        4644
 Tips To Help You Manage Your Reviews                             10/5/2020     4645        4645
 You’ve Got An Edited 1-Star Review                               9/25/2020     4646        4648
 Attention: You Are Suspended From Reporting Reviews              9/21/2020     4649        4650
 You’ve Got An Edited 1-Star Review                               7/10/2020     4651        4652
 [Trustpilot Compliance] #4719233 Reported Review(s)              4/21/2020     4653        4653
 LMS: Raging Bull                                                 5/15/2020     4654        4654
 Your receipt from RagingBull.com, LLC #2659-4407                 9/28/2020     4655        4678
 [WePay Support] Re: Chat with Jason Pell                         11/2/2020     4679        4679
 Your account has been closed                                     10/5/2020     4680        4680
 Please set up your WePay account                                 9/21/2020     4681        4681
 Base Commerce and Bank of Fresno + Attachment                    9/23/2020     4682        4688
 Raging Bull Processing and Bank Statements                       9/22/2020     4689        4699
 Raging Bull (acct REDACTED) Termination Notice                   9/11/2020     4700        4701
 Current Processor Efforts                                        3/21/2020     4702        4702
 RagingBull.com Pend                                             12/18/2019     4703        4706
 Discover Entitlement - Raging Bull                                1/7/2019     4707        4709
 Wednesday's Call                                                 5/22/2018     4710        4711
 Bank of America Merchant                                         1/30/2018     4712        4713
 RagingBull Elite Subscription Refund Inquiry                     12/3/2020     4714        4715
 MasterCard Chargeback Program                                    8/28/2020     4716        4716
 You Signed: "RagingBull Application" + Attachment               10/20/2020     4717        4724
 Completed: "RagingBull Synovus Application" + Attachment         9/28/2020     4725        4733
 Completed: "RagingBull BUSA Application" + Attachment            9/25/2020     4734        4742
 Ending Bank of America Processing + Attachment                    7/2/2019     4743        4745
 Account Termination Notice + Attachment                          9/29/2020     4746        4748
 Alert: High Reporting Activity                                    5/1/2020     4772        4773
* The final email is marked Attachment D at the end of this declaration.

6.      Pursuant to the Temporary Restraining Order, Cardflex, Inc. d/b/a Cliq provided the FTC
a copy of a merchant account application submitted by Raging Bull in October 2020. A copy of
this application is attached hereto as Attachment B.
7.      Pursuant to the Temporary Restraining Order, Maverick Bankcard, Inc. provided the FTC
a copy of a merchant account application submitted by Raging Bull in October 2020. A copy of
this application is attached hereto as Attachment C.
I declare under penalty of perjury that the foregoing is true and correct.
Executed on March 2, 2021.                        __________________________
                                                                Reeve Tyndall




                                                                                PX 47, 4631
Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 3 of 144
Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 4 of 144
       Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 5 of 144
012ÿ42ÿ5466ÿ78ÿ9 8 ÿ1 ÿ2ÿ298ÿ8282ÿ292ÿ42ÿ 82ÿ8 ÿ648ÿÿÿ8 4246ÿ4ÿ298ÿÿ4842ÿÿ68ÿ68228ÿ28ÿ
66ÿ ÿ42ÿ88 ÿ2ÿ828ÿ842882 24166ÿ298ÿ98 648ÿ ÿ68 8
98ÿ6ÿ 8 ÿ8592ÿ 6ÿ292ÿ98ÿ 4ÿ8 8ÿ 2ÿ648ÿ824!ÿ ÿ "8244!
#ÿ528 ÿ2ÿÿ712ÿ#ÿ986ÿ ÿ2!18ÿÿ85ÿ298ÿ 4ÿ29466ÿ78ÿÿ84
 829868ÿ98ÿ6658 ÿ8ÿ2ÿ2866ÿ98ÿ7486ÿ9 5ÿ#66ÿ21218ÿ298ÿ68228ÿ ÿ592ÿ#ÿ88 ÿÿ98ÿ ÿ98ÿ
!88 ÿ2ÿ"48ÿ8"8294!ÿ#ÿ8$1828 
012ÿ598ÿ#ÿ! 2ÿ2ÿ298ÿ28%8ÿÿÿ!1288ÿ98ÿ4ÿ ÿ!1288ÿ#ÿ8648 ÿ 1ÿ12ÿ9"8ÿ2ÿ682ÿÿ&'(
  ÿ!1288 1ÿ9"8ÿ2ÿ864428ÿ298ÿ4ÿÿ298ÿ2ÿÿ298ÿ718ÿ)ÿ298ÿ5 2ÿ71
98ÿ4ÿ#ÿ9 16ÿ26ÿ2ÿ 1ÿ*48ÿ#ÿ264!ÿ2ÿ 1
 5ÿ#ÿ5ÿ1 8ÿ298ÿ4 84ÿ292ÿ294ÿ5ÿÿ ÿÿÿ856822898ÿ4ÿ ÿ92ÿ42ÿÿ8"48ÿ98ÿ
8 ÿ12ÿ682ÿ ÿ292ÿ66ÿ+9866ÿ"48ÿ8 68ÿÿ826ÿ592ÿÿ17478ÿ!82,
 ÿ768ÿ2988
012ÿ988ÿ ÿ7685949ÿ4ÿ-82ÿ#ÿ 5ÿ#ÿÿ5428ÿÿ$1642ÿ ÿÿ98ÿ8"48ÿ.949ÿ#ÿ54664!ÿ2ÿ 
94ÿ29 1!9ÿ4ÿ592ÿ#ÿ88 ÿÿ 1/
#ÿ 18ÿ48ÿ5429ÿ298ÿ4498 ÿ ÿ ÿ 1ÿ8 2ÿ42712ÿ98ÿ818ÿ2ÿ9"8ÿ42ÿ176498 ÿ+98ÿ776ÿ5 2ÿ
8 ÿ2ÿ298ÿ98 648,#ÿ5466ÿ2466ÿ!82ÿ4ÿ298ÿ768ÿ18
#ÿ9 2ÿ#ÿ5424!ÿ294ÿÿ 1ÿ 2ÿ98
#ÿ2ÿ28ÿ298ÿ4ÿÿ8 4!ÿ298ÿ82ÿ0(1ÿ588ÿ5424!ÿÿ4668ÿ ÿ ÿ98ÿ298ÿÿ ÿ7818ÿ242ÿ8ÿ
  ÿ29 8ÿ9 8ÿ68ÿ6822825949ÿ2ÿÿ8!88ÿ42ÿ761286ÿ5466ÿ78
 ÿ4ÿ 1ÿ!88ÿ#66ÿ!82ÿ228 ÿ#ÿ 2ÿ4ÿ2988ÿ 298ÿ8ÿÿ 1ÿ8 42ÿ292ÿ88 ÿÿ 3
 ÿ2988ÿ 1ÿ9"8ÿ42ÿ482ÿ8ÿ 5ÿ 1ÿ29 1!92
9
0

5ÿ)ÿ616ÿ78ÿ9'7:ÿ2ÿ79;7&ÿ-<ÿ0ÿ=8ÿ>7?824!542 54 5ÿ528;
5
5ÿ68
5
5ÿ ÿ!82ÿ228 
5
5ÿ-688ÿ8 ÿ8ÿ66ÿ 246ÿ2846ÿÿ-82ÿ-4ÿ461 4!ÿ66ÿ2ÿ846ÿ848ÿ ÿ8568228ÿ418
5
5ÿ#ÿ 1ÿ9"8ÿ6ÿ6 4!ÿ!8ÿÿ648ÿ68ÿ68228ÿ688ÿ461 8ÿ29 8ÿÿ5866
5
5ÿ 1ÿ8248 ÿ292ÿ294ÿ 24ÿ5466ÿ78ÿ! 4!ÿ12ÿ2ÿ17478ÿÿ98ÿ88ÿ8568228ÿ+9 5ÿÿ17478ÿ
8ÿ29883,ÿ ÿ8176ÿ2ÿ$148 ÿ642
5
5ÿ#2ÿÿ78ÿÿ! ÿ48ÿ2ÿ461 8ÿ9 2ÿ288ÿ482ÿ4ÿ98ÿ8568228ÿ4"4!ÿ8 8ÿ2ÿ298ÿ68ÿ68228ÿ#ÿÿ
 "48ÿ@ÿ+ ÿ82ÿ9!8ÿA,
5
5ÿ#ÿ 1"8ÿ 8ÿ1"8ÿÿ2988ÿ8 8ÿ688ÿ"48ÿ5928"8ÿ4ÿ 1B"8ÿ1668 ÿ)298548ÿ 1ÿ782ÿ!18ÿ
ÿ2ÿ298ÿ81 ÿ+8 ! 94ÿ4"824!ÿ942ÿ ÿ8888ÿ82,ÿÿ298ÿ"8!8ÿ8 8
                                            Attachment A                                    PX 47, 4634
 Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 6 of 144




0
0ÿ2345ÿ67ÿ538ÿ9 8 ÿÿ68ÿ4ÿ67958ÿ68ÿ98ÿ4ÿ44588ÿÿ4ÿ76ÿ9537ÿ85 !
0
0ÿ"ÿ5345ÿ739ÿ85ÿ7ÿ75458
0
0ÿ#ÿ6$968ÿ67ÿ455438
0
0ÿ%8478ÿ88ÿ4ÿ38ÿ9ÿ48ÿ4ÿ"&'ÿ89765ÿ659ÿÿ3478ÿ4ÿ495
0
 ÿ956ÿÿ
 ÿ95ÿÿ
0
0ÿ1347
0ÿ234 
0
0ÿ45$968ÿ)46ÿ3ÿ,-0+-,90
0
0
0




                                Attachment A                             PX 47, 4635
Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 7 of 144
Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 8 of 144
Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 9 of 144
          Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 10 of 144
0123345ÿ78323ÿ9ÿ 4ÿ3ÿ499ÿ ÿ12 ÿ 93ÿ ÿ2ÿ38ÿ24 5ÿÿ04ÿ891ÿ83ÿ934ÿ ÿ83ÿ33 32ÿ8ÿÿ
3395ÿ
ÿ89ÿ2391ÿ83ÿ ÿ3ÿ9ÿ 23ÿ93ÿ2ÿ3 3ÿ ÿ219ÿ33ÿ2393 5ÿÿ 23ÿ8323ÿ918ÿ3ÿÿ2393 ÿ2ÿ ÿ
 8ÿ13ÿ2334ÿ2ÿÿ3293ÿ32ÿ93ÿ ÿ 943ÿÿ!"ÿ9ÿ8#ÿ23ÿ33ÿÿ93ÿÿ25ÿÿÿ
$3ÿ4 #ÿ23ÿÿ3 3ÿ ÿ219ÿ94ÿ83ÿ3ÿ%93ÿ&#ÿ2ÿ'( 472991ÿ2ÿ" 4" 32)5ÿ
ÿ7 3*ÿÿ+,*ÿ+,+,ÿÿ--.,-ÿ0"ÿ'3ÿ(98 ÿ/03198 532ÿ2 3.
 344ÿ67ÿ8779ÿ:;ÿ9;ÿ<=ÿ>?@7ÿ;87ÿABÿ9;C?<8ÿD;Eÿ7?F>ÿGHEHIÿJ?=;8ÿ>?=ÿ><=ÿ=7:ÿHKLÿ?89ÿ67ÿF?8ÿ=789ÿK7;K47ÿDE;Cÿ?8Mÿ;Dÿ><=ÿ
 =7E@<F7=ÿ:>7E7IÿÿOM47ÿ9;7=ÿ:;;ÿP:>;HG>ÿ67ÿ=>;H49ÿE78?C7ÿ<:ÿ=;C7:><8GÿQ7=<97=ÿRARSIÿÿTÿ>?@7ÿ;87ÿ=:?E:79ÿ67ÿH=7ÿD;EÿRH44=7M7Lÿ
 ?89ÿTÿ?CÿD<87ÿ<Dÿ67ÿ=789ÿ;:>7EÿE7@<76ÿDE;CÿUVVÿ;EÿA3ÿ:>7E7I
 W;6ÿ67ÿ8779ÿ:;ÿC?X7ÿ=HE7ÿ:>7ÿ;:>7EÿGHEH=ÿ>?@7ÿ;87ÿ=7:ÿHKÿ?89ÿ67YE7ÿ=789<8Gÿ;H:ÿ:7=:<C;8<?4ÿ<8@<:7=ÿD;Eÿ:>7Cÿ:;;I


ZZZZ
 93ÿÿÿÿ 5 5
 93ÿÿ 5 5

ÿ7 3*ÿÿ+,*ÿ+,+,ÿÿ-,.̀-ÿ0"ÿaÿ98ÿ/12191 52ÿ2 3.
b 223ÿÿa3ÿ9ÿ1 91ÿ432ÿ83ÿ(7(ÿ4 9*ÿÿ3ÿÿ'ÿ8ÿ89ÿ ÿ'(!ÿ4 9ÿ8ÿ3ÿÿÿ83ÿ3293ÿ
3ÿ2393 ÿ9 ÿ3ÿ35
783ÿ23ÿ9*ÿ3ÿ#ÿ3213ÿ4 9ÿ432ÿ38ÿ1 2cÿ ÿ3 3ÿ2ÿ2391ÿÿd233dÿ7!ÿ4 9ÿ34ÿÿ83ÿ32935ÿ
3ÿ3 3ÿ293ÿÿ2393 ÿÿÿ3293*ÿ9ÿ9ÿ233ÿÿd233dÿ4 9ÿ898ÿ83ÿ3ÿ83ÿ ÿe 923ÿ432ÿ 2ÿf(ÿ
  23ÿÿ3ÿÿ13ÿ95ÿg 2ÿ3h3*ÿ( 33ÿ4ÿ7 ÿ08ÿ38ÿ83ÿ8392ÿ ÿ3 3ÿÿ895ÿi3 91ÿÿ834ÿÿ
 9491ÿ833ÿ3ÿ2ÿ38ÿ3293*ÿ83ÿÿ2ÿ38ÿ24 ÿ9ÿ8 ÿ3ÿ23ÿ13 91ÿ834ÿ 5ÿ
ÿ3934ÿ 2ÿf3ÿb 23ÿ ÿ33ÿ8ÿ3ÿÿ4 ÿ8323ÿÿ32191ÿ83ÿ4 9*ÿ4ÿ9ÿ3ÿ83ÿ ÿ83ÿÿ4 9ÿ2ÿ38ÿ
3293ÿ83ÿ3ÿÿ2ÿ93391ÿ83ÿ9ÿ3ÿ ÿ13ÿ2393 ÿ34ÿÿ38ÿ4 9ÿ3ÿ234ÿ83ÿ5ÿ$3ÿÿ
49ÿ 23ÿ  22

 ÿ" *ÿÿ-_*ÿ+,+,ÿÿ̀.j+ÿ!"ÿ'3ÿ(98 ÿ/03198 532ÿ2 3.
 k7ÿ9;8Y:ÿ>?@7ÿABÿE7@<76=ÿ=7:ÿHKÿD;Eÿ?44ÿ:>7=7ÿ=7E@<F7=ÿM7:Lÿ8;Eÿ9;ÿTÿ:><8Xÿ67ÿ8779ÿ:;Iÿÿl?F>ÿGHEHÿ=>;H49ÿ>?@7ÿ;87ÿK4?F7ÿ67ÿ
 ?E7ÿ=789<8GÿK7;K47LÿQH:ÿ8;:ÿmÿ9<DD7E78:ÿ=7E@<F7=ÿD;EÿOM47ÿD;Eÿ7n?CK47I
 k7ÿ8779ÿ:;ÿG7:ÿ?ÿ=:E7?C4<879ÿ=M=:7Cÿ<8ÿK4?F7ÿD;Eÿ>;6ÿ67ÿ=;4<F<:ÿ:>7ÿ:7=:<C;8<?4=ÿD;Eÿ7?F>ÿ=7E@<F7ÿ?89ÿC?X7ÿ=HE7ÿ<:ÿ<=ÿ
 >?KK78<8Gÿ7?F>ÿ677XIÿÿA>?:ÿ<=ÿ?ÿQ<GÿK?E:ÿ;Dÿ:>7ÿE7K;E:<8GI


  ZZZZ
   93ÿÿÿÿ 5 5
   93ÿÿ 5 5

  ÿ" *ÿÿ-_*ÿ+,+,ÿÿ̀.-`ÿ!"ÿo9ÿ"9ÿ/912191 52ÿ2 3.
  #3ÿ4434ÿ833ÿ ÿ83ÿ23 2915ÿÿ0ÿ334ÿ3ÿ83ÿ9491ÿ3ÿÿ8 3ÿ3295ÿÿ ÿ9ÿ9ÿ 91ÿ23 ÿÿ2918ÿ
   *ÿ ÿ3ÿÿÿ83ÿ4 9ÿ23ÿ4 3ÿ4ÿ9ÿ3ÿ23ÿ 9ÿ3ÿ8 4ÿ2ÿ3391ÿ ÿ 32ÿ ÿ5ÿ
  383*ÿÿ ÿ8 ÿ3ÿ8 ÿ ÿ13ÿ83ÿ329ÿÿ83ÿ39ÿ3ÿ ÿ ÿ 32ÿ2ÿ7!pÿ
                                               Attachment A                                   PX 47, 4639
           Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 11 of 144


01ÿ3415ÿ067ÿ895ÿ ÿ7ÿ 8ÿ3ÿÿ4ÿ4ÿ47
  !"#$%ÿÿ("$)*ÿ+,,-ÿ#$ÿ$,$#+ÿ!#.-/.0ÿ#+*,1ÿ2,2ÿ3,4"3".$1ÿ#.5ÿ3#67"ÿ3,*$ÿ/38,!$#.$+6ÿ9,:ÿ3#.6ÿ.":ÿ+/.-*ÿ:"ÿ*".$ÿ,;$ÿ$,ÿ
<;#+/=/"5ÿ3"37"!*ÿ,=ÿ"#>9ÿ*"!4/>"ÿ"#>9ÿ:""-ÿ#.5ÿ:9#$ÿ$9"ÿ!"*8,.*"ÿ:#*ÿ$9"!"%
?!"$ÿ@ÿAB%%%ÿ+#$"ÿ3#-"ÿ#ÿ.,$"ÿ$,ÿ5/*>;**ÿ$9/*ÿ#++ÿ/.ÿ3,!"ÿ5"$#/+ÿ$9/*ÿ:""-%


46ÿÿÿÿ8 8
  4ÿÿ8 9 8

01ÿ3415ÿ067ÿ895ÿ ÿ7ÿ8JIÿ3ÿKHLÿ3HHÿHHHM1MNHH64ÿ47
Oÿÿ 7ÿÿÿ4P1Mÿ41ÿ1ÿ7ÿ4ÿ471Mÿ
77QQR46M44MH64Q R7QRQ8STTU6VLVWXVLYPHRZHE6N96[46\TUSGG\QR7]MR                 8

 01ÿ3415ÿ067ÿ895ÿ ÿ7ÿ8GFÿ3ÿ̀71ÿ4ÿ71M1MNHH64ÿ47
 K44P1Mÿ7ÿ7ÿ41ÿ1ÿ 76NH5ÿÿKHLÿH RLÿ77Rÿ7ÿ46ÿK44PÿHPÿÿ74HHÿ4ÿNÿ
 a7ÿJ8ÿ64ÿÿ4ÿ7ÿ411M
 01ÿ3415ÿ067ÿ895ÿ ÿ7ÿ8G_ÿ3ÿÿ4ÿ4ÿ47
  S1ÿ61ÿÿ77ÿM771MÿÿPHLÿ47ÿ41ÿ4Nÿ47ÿ41ÿ7ÿVÿ417bÿ
  cÿ41ÿ7ÿ1Rÿ74ÿÿRH7Rÿ4ÿ747HHLÿNH7Rÿ1ÿÿ41ÿ4ÿNÿ4ÿ7ÿ7NR7Lÿ

   ZZZZZZZZZZÿX4 RRÿMÿZZZZZZZZZ
   X4 ÿ            ÿ14HL14767417N7H4764
   d 7ÿ3415ÿ067ÿ895ÿ ÿ7ÿ8 G8ÿ3
   `N67ÿe4NfVÿM47ÿ1ÿR7Rÿ8Z7ÿV
   c4ÿÿ4ÿ4




              ÿ           ÿi;*$ÿ;85#$"5ÿ#ÿ!"4/":
   g/ÿj"==ÿ?/*9,81
                                               Attachment A                                 PX 47, 4640
Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 12 of 144
Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 13 of 144
Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 14 of 144
Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 15 of 144
Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 16 of 144
Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 17 of 144
          Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 18 of 144
01ÿ3456ÿ748ÿ9 6ÿ9 9 ÿ ÿ9ÿÿ74841ÿÿ484181!"ÿ#4
4$ÿ
&$ÿ'ÿÿ14ÿ# ÿ!45ÿ9ÿÿÿ(ÿ#5ÿ4ÿ# 1ÿ1ÿ4ÿ5 $ÿÿ!#ÿÿÿ5ÿ4ÿ)15ÿ4*4#4ÿ
 ÿÿ&4ÿ+4$ÿÿ48$ÿÿ,4ÿ484ÿ(ÿ *4ÿ44*45ÿ1ÿ4ÿ8 ÿ44!ÿÿ!4ÿ#41ÿ-*4ÿ.!845ÿ4ÿ1ÿÿ)ÿ
3ÿ4ÿ1 4ÿ)ÿ6ÿ(ÿ#5ÿ! $4ÿ *4ÿ/7ÿ+ÿ1ÿÿÿ041-ÿÿÿ)15ÿÿ#$ÿ4ÿ4)15ÿ# 1-ÿ*41ÿÿ(ÿ
 !4ÿ4$ÿ551-ÿ!844ÿ4ÿ&7ÿÿ#ÿ+1#ÿ

01ÿ3456ÿ748ÿ9 6ÿ9 9 ÿ ÿ121ÿÿ34))ÿ48ÿ.4))8!4"ÿ#4
484ÿ+4ÿÿ1445ÿÿ4ÿ45445ÿÿ4ÿ4!*45ÿ)ÿ4$ÿ416ÿ*4)45ÿ!4!46ÿÿ#4ÿ1445ÿÿ! ÿÿ!ÿ15ÿ
 4ÿ4!ÿ4$ÿ5516ÿ5ÿ4ÿ&7ÿ+4ÿ4$ÿ445ÿ#41ÿ4$ÿÿ4ÿ85 ÿÿ# 4*4ÿ4ÿ4 1ÿÿ#4ÿ5516ÿ1ÿÿ
4)15ÿ

 , +4ÿ4ÿ!4ÿÿ4 +ÿ5#1ÿ4ÿ!81ÿÿ4ÿ81ÿ#44ÿÿ.ÿ+ÿ85ÿ4$ÿ#5ÿ4*41ÿ4ÿ81ÿÿ

 ''''''''''ÿ7# 545ÿ!44ÿ'''''''''
 7!ÿ            ÿ148$1) 1 8!"
 0 4ÿ3456ÿ748ÿ9 6ÿ9 9 ÿ ÿ82 ÿ
 7.4 ÿ9-*4ÿÿÿ14#ÿ' ÿ4*4#
 ,ÿ34))ÿ48ÿ.4))8!4"




                 ÿ             ÿADEFÿ=ÿ>DGÿHDICDG
 JCÿKDEEÿLCM<NOP
             ÿ          ÿQ;MFÿADEFÿ=ÿ>DGÿRSMF=HÿHDICDGÿNEÿK=MN>ÿLN>TÿUCVWMX
 Yÿ[\]^_`abcÿd_bÿ^e\]abÿfgd_ÿhiÿc`jÿ]bk\lcÿm\`]`ldbbÿ
 d_blÿYÿcgclndÿkglcÿ\abk\oÿd_blÿYÿ^eld̀^dbcÿd_bpÿ̀lcÿd_bjÿ]bk\abÿdeÿmgqbÿpbÿd_bÿ]bk\lcrÿa_`pbÿelÿje\ÿrÿstYuÿYuÿusvwxYyzÿ{{ÿ
 wy|ÿy}sÿwÿ~}vuuY}ywxÿwÿrrÿYÿw|Yuvÿ}ÿy}sÿs}ÿ|vwxÿYstÿstYuÿv uYsvÿrr


                                              DDÿF<CMÿHDICDGÿ=>TÿHDOA
                                             Attachment A                                PX 47, 4647
      Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 19 of 144




      01ÿ344ÿ564ÿ147849ÿ ÿ 1ÿ184ÿ4ÿ655399951358514784934 4!4
                                                        "#$%&'()*&ÿ,-.
                                          /84351404ÿ1ÿ56ÿ2 11ÿ!!!ÿ3 4 64 ÿ4
                                                     3  ÿ ÿ5


                                  6 ÿ 4ÿ 1ÿ 58858 31ÿ434ÿ ÿ5ÿ 1ÿ 5ÿ345583




ÿ
    ÿ ÿ     ÿ




                                    Attachment A                               PX 47, 4648
Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 20 of 144
Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 21 of 144




                 0123145617897 33
                 4389089 192617897 33
                 41 0 17897 3361897
                  !"#$




                          Attachment A                     PX 47, 4650
Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 22 of 144
Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 23 of 144
Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 24 of 144
                    Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 25 of 144




From:      Gavin Harrison <gharrison@ragingbull.com>
Sent:      Fri, 15 May 2020 12:23:36 -0400
Subject:   LMS: Raging Bull
To:        mparks@tradeforlifeteam.com
Cc:        Bret Holmes <bret@ragingbull.com>, Jeff Bishop <jeff@ragingbull.com>

Hey Michael,

Hope all is well! I was hoping to link up with you to discss the LMS you built out for the Trade for Life Team in Utah.

When we talked on the phone a few weeks back, I mentioned that we are attempting to implement something similar with
our suite of products and use and LMS as refund tool (i.e. clients must complete the LMS within 30 days to qualify for a
refund)

With that being said, we have launched the LMS for two of our services, however we are not seeing the same results as the
TFL team did with theirs.

Any chance you could hop on a call next week to discuss some of the nuances of what you were able to put together for
Brandon and the TFL team?

Really apprciate any insights you can offer here.

Let me know of your availability.

Have a nice weekend!




Gavin Harrison
Director of VIP Trading Services
gharrison@ragingbull.com
(833) 265 1270
https://ragingbull.com/
https://www.linkedin.com/company/ragingbull/
https://www.facebook.com/RagingBullTrading/
https://ragingbull.com/faqs/ - Frequently Asked Questions




                                                     Attachment A                          PX 47, 4654
                   Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 26 of 144
Sent:      Mon, 28 Sep 2020 10:56:50 -0700 (PDT)
From:
To:        "RagingBull.com Support" <support@ragingbull.com>
Cc:        Jeff Bishop <jeff@weeklymoneymultiplier.com>, dailyprofit@dailyprofitmachine.com, drew@ragingbull.com,
jeff@totalalphatrading.com, adam@ragingbull.com, ben@dailyprofitmachine.com
Subject: Re: [RagingBull.com] Re: Re: Your receipt from ‪RagingBull.com, LLC‬ #2659-4407

I just went through a disappointing, long, drawn out process with Raging Bull, that dragged out for months, where I feel like
I got the 'shaft' from you. After thinking about that for a while, I still have one subscription open with two months remaining
on it (Fast Five) that I would like to forfeit. Can you please cancel & close my account with raging bull & remove my name
from your mailing lists. It is time for me to cut ties with your outfit. I will not be renewing anything, purchasing anything
else from you or attending any webinars or reading any more of your email correspondence. I do not wish any bad things on
you. I hope you stay happy as long as you can. I am walking away from you and will count this as an expensive lesson never
to do business with Raging Bull again. It would be nice if you could take care of this request today (9/28/20).




From:
To: "RagingBull.com Support" <support@ragingbull.com>
Cc: "Jeff Bishop" <jeff@weeklymoneymultiplier.com>, dailyprofit@dailyprofitmachine.com,
drew@ragingbull.com, jeff@totalalphatrading.com, adam@ragingbull.com, ben@dailyprofitmachine.com
Sent: Friday, August 14, 2020 1:26:37 PM
Subject: Re: [RagingBull.com] Re: Re: Your receipt from ‪RagingBull.com, LLC‬ #2659-4407

Request has not been solved to my satisfaction. What Raging Bull
presented to my bank totally disregarded and ignored Ben's original offer to me
through the webinar.

So it looks as if you have been successful in stealing from me and
forever alienating me as a future customer of Raging Bull.

You have proven to me that you do not care about customer service
or honoring your word.

Please enjoy the, what I am going to consider, a stolen subscription fee.




 Your request (838099) has been solved. To reopen this request, reply to this email. See the latest comments below:




          Haley (Daily Deposits )
          Aug 14, 2020, 1:58 PM EDT

      ​


      Hey           ,


          I attached the screenshot of the dispute that stated you were not getting a refund. You will have Daily Deposits
          for the year let me know and I will reactivate it for you.
                                                           Attachment A                                         PX 47, 4655
                 Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 27 of 144


      ​
      Haley
      VIP Client Services
      (833) 265-1270
      https://ragingbull.com
      https://ragingbull.com/our-experts
      https://www.linkedin.com/company/ragingbull
      https://www.facebook.com/RagingBullTrading



From:
To: "RagingBull.com Support" <support@ragingbull.com>
Cc: "Jeff Bishop" <jeff@weeklymoneymultiplier.com>, dailyprofit@dailyprofitmachine.com,
drew@ragingbull.com, jeff@totalalphatrading.com, adam@ragingbull.com, ben@dailyprofitmachine.com
Sent: Friday, August 14, 2020 10:37:49 AM
Subject: Re: [RagingBull.com] Re: Re: Your receipt from ‪RagingBull.com, LLC‬ #2659-4407

This is exactly what has frustrated me about your response
to a legitimate request and your customer service responses.

I get an email from 'Haley' who informed me that you do
not handle refunds via email and that I would have
to call her.

I call, get placed in the hold queue, was given an
option to leave my number for a call back instead
of sitting in the queue, left my number at about 11am 8/13/20.

Guess what no call back yesterday or today.

I have been bounced from person to person, forced
to repeat myself and waste months on something that
you offered that should have been easily handled
months ago.

I, for the life of me, cannot see what is so hard about
honoring your part of the agreement.

Have someone call me about the refund, not to ask me
what this all about, it is all in the email string below.




From:
To: "RagingBull.com Support" <support@ragingbull.com>
Cc: "Jeff Bishop" <jeff@weeklymoneymultiplier.com>, dailyprofit@dailyprofitmachine.com,
drew@ragingbull.com, jeff@totalalphatrading.com, adam@ragingbull.com, ben@dailyprofitmachine.com
Sent: Thursday, August 13, 2020 11:08:08 AM
Subject: Re: [RagingBull.com] Re: Re: Your receipt from ‪RagingBull.com, LLC‬ #2659-4407
                                                     Attachment A             PX 47, 4656
                    Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 28 of 144
Haley, I called the customer service number and I
was informed that due to Covid the wait times in the
hold queue are exceptionally long. Not sure why that
is.

I sat in that hold queue before and it was more than I
could bear.

I left a voice mail for you (Haley) to call me back per
your email below.




From: "Haley (Daily Profit Machine)" <support@dailydeposits.zendesk.com>
To:
Sent: Thursday, August 13, 2020 10:53:03 AM
Subject: [Daily Deposits ] Re: Contact Form:              - billing

##- Please type your reply above this line -##
 Your request (838072) has been solved. To reopen this request, reply to this email. See the latest comments below:




       Haley (Daily Deposits )
       Aug 13, 2020, 11:53 AM EDT

                ,


       Thank you for reaching out and allowing me to help you today. For our services, it outlines the terms and
       conditions before you purchase them.We are sad to hear that you are not able to utilize the service in the way it
       was intended and that you are not seeing the success you imagined.


       As far as cancellations and refunds we do not handle this via email for your personal account security, so I am
       going to point you in the right direction.


       For your request               , can you give me a call or call one of our agents here?


       We are in the office Monday through Friday 9am to 5pm eastern standard time and are more than happy to help
       you with this request.Just as a heads up, if the lines are busy, please leave your number for us to call you back
       so we can get you the fastest help possible!


       ​
       Haley
       VIP Client Services
       (833) 265-1270
       https://ragingbull.com
       https://ragingbull.com/our-experts
       https://www.linkedin.com/company/ragingbull
       https://www.facebook.com/RagingBullTrading​​
                                                           Attachment A                                        PX 47, 4657
               Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 29 of 144




From:
To: "RagingBull.com Support" <support@ragingbull.com>
Cc: "Jeff Bishop" <jeff@weeklymoneymultiplier.com>, dailyprofit@dailyprofitmachine.com,
drew@ragingbull.com, jeff@totalalphatrading.com, adam@ragingbull.com, ben@dailyprofitmachine.com
Sent: Thursday, August 13, 2020 10:45:37 AM
Subject: Re: [RagingBull.com] Re: Re: Your receipt from ‪RagingBull.com, LLC‬ #2659-4407

I signed up for a webinar, am told by Ben Sturgill toward the
end, FOLKS I AM SO CONFIDENT IN THIS PRODUCT
THAT I AM GOING TO OFFER A 30 DAY NO QUESTIONS
ASKED MONEY BACK GUARANTEE.

That pushed me over the fence to try it.

After that it has been a customer service nightmare to get Raging Bull
to honor that. As soon as I decided it was not going to work
for me, inside my 30 day window, I emailed, was told to phone, phoned,
and was only then informed that there was 'conditions' to the refund offer.

Not sure what part of '30 DAYS, NO QUESTIONS ASKED' would
allow for additional conditions.

I am then told that it was communicated during the webinar, no it
was not, was then told it was in my welcome email to the service,
I went back and double checked that and guess what, no it wasn't, I
was then told it was in the fine print on the check out page, then
something else as Raging Bull scrambled to keep my money.

Raging Bull was some how not prepared to deal with what Ben
announced at the close of the webinar, not sure if he went off
script without permission or what but he did push me over the
fence with the GUARANTEE.

There was plenty of confusing info on your part, I have been
bounced around from person to person and ignored for a while
and denied access to the product, but still have to pay for it.

You are now offering me access for the remainder of the year
after having stolen about 2 months.

And you somehow feel like you have been 'honored' and justified
in the customer service response to this incident? WOW!

Good customer service would honor the guarantee Ben offered
over the webinar. He essentially was saying he does not want
anyone's money if they are not 100% satisfied that this will work
for them.

Raging Bull apparently does not share that and is determined to
keep my Money.

Stephen I want a 100% refund for all the bungling, confusion and
forcing me to deal with multiple parties not to mention all the time
                                                  Attachment A                 PX 47, 4658
                 Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 30 of 144
Raging Bull customer service has cost me.

Is business that bad for Raging Bull that customer satisfaction and
care take a back seat to subscription costs and fees?

I am afraid to continue a relationship with Raging Bull if this is
the way you are 'honored/satisfied' in dealing with issues that arise.

I was told 'Sorry for all the confusion' then I was told 'Let's find
some middle ground', now you are saying 'We won and were honored,
you lost, get over it'.

I want a 100% refund like I was promised.




 Your request (833461) has been updated. To add additional comments, reply to this email.


      Steven (Daily Deposits )
      Aug 11, 2020, 12:58 PM EDT




      This is Steven and I am here to let you know that the dispute was honored in our favor meaning the terms and
      conditions were clear.


      So from here you have two choices
      1) You can keep the subscription for the full year that you were supposed to have it


      Or


      2) You can use it for something else that is not related to day trading


      Let me know how you would like to proceed so I can help you get set up for that.


      ​
      Steven
      VIP Client Services
      (833) 265-1270
      https://ragingbull.com
      https://ragingbull.com/our-experts
      https://www.linkedin.com/company/ragingbull
      https://www.facebook.com/RagingBullTrading




                                                          Attachment A                       PX 47, 4659
                  Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 31 of 144
From:
To: "RagingBull.com Support" <support@ragingbull.com>
Cc: "Jeff Bishop" <jeff@weeklymoneymultiplier.com>, dailyprofit@dailyprofitmachine.com,
drew@ragingbull.com, jeff@totalalphatrading.com, adam@ragingbull.com, ben@dailyprofitmachine.com
Sent: Tuesday, August 11, 2020 10:55:02 AM
Subject: Re: [RagingBull.com] Re: Re: Your receipt from ‪RagingBull.com, LLC‬ #2659-4407

Here we go again, with what I am going to call inconsiderate
and incompetent customer service which is frustrating me to
'no not end!!!!!'

Below I get an email from a new and different person named
'Tanzer' who is all confused about what is going on.

Tanzer, are you trying to tell me that this got dumped in your
lap and you do not have a clue what it is about or referring to?

Did you read the email string that you just responded to?

Does not look like it to me.

Why don't you start at the bottom of this email string and
read all the way back up to here and you will then know what
all the fuss is about..

I am shocked at how this is being handled (not) and pushed around.
Worst customer experience I have had in good while.




##- Please type your reply above this line -##
 Your request (834232) has been solved. To reopen this request, reply to this email. See the latest comments below:




       Tanzer (Daily Deposits )
       Aug 10, 2020, 8:01 AM EDT

       Hey         ,


       Tanzer here with RagingBull. Sorry there have been some issues in the past - I'm here to help in any way that I
       can. I understand you had a LMS course to complete for JBP. It doesn't look like you have that service on your
       account anymore, and there appears to be an active dispute. What is the service you are inquiring regarding a
       partial refund?
       ​
       Tanzer
       VIP Client Services
       (833) 265-1270
       https://ragingbull.com
       https://ragingbull.com/our-experts
       https://www.linkedin.com/company/ragingbull
       https://www.facebook.com/RagingBullTrading
                                                           Attachment A                                        PX 47, 4660
                Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 32 of 144




From:
To: "RagingBull.com Support" <support@ragingbull.com>
Cc: "Jeff Bishop" <jeff@weeklymoneymultiplier.com>, dailyprofit@dailyprofitmachine.com,
drew@ragingbull.com, jeff@totalalphatrading.com, adam@ragingbull.com, ben@dailyprofitmachine.com
Sent: Saturday, August 8, 2020 7:51:12 PM
Subject: Re: [RagingBull.com] Re: Re: Your receipt from ‪RagingBull.com, LLC‬ #2659-4407

Adam, thanks for getting back to me. I believe that you are sorry for the
confusion but I don't think you understand my frustration or disappointment
in the unprofessional way I believe I have been treated & I would not
feel comfortable making further purchases from Raging Bull until this is
resolved to my satisfaction.

If you want to 'meet me in the middle somewhere' like you stated in your
response below, then I would accept a 50% refund and you open the service
back up to me for another 60 days. After that cancel the subscription/access
and we can call it good.

If that is beyond your scope of authority then push this up to your supervisor
for approval.

Otherwise I consider my self robbed and stiff armed by Raging Bull.

Mr.



 Your request (833461) has been updated. To add additional comments, reply to this email.

      Adam B (Daily Deposits )
      Aug 7, 2020, 4:38 PM EDT

      Hey       ,


      I understand you are upset. And I also realize you are a paying customer. I would like to try and meet you in the
      middle somewhere and help you as much as I can.


      I'm sorry for the confusion or if there was not enough emphasis on the Learning Center completion.
      Unfortunately, this was something you agreed to when paying for the service and it is not in my power to grant
      a refund. Now this does not mean there isn't a possibility for switching you over to a different service of the
      same price.


      If you would like, I can talk to my supervisor and maybe either get you access to the subscription again since
      you did pay for it, or switch you over to a different service. I truly do want to help you out but please
      understand I can only do so much at this point. I would like to resolve this for you and I do understand why you
      would be angry.


      If you would like me to talk to my supervisor regarding a possible switch or reopening the service, please let
      me know. Thank you for your patience.
                                                   Attachment A                              PX 47, 4661
                   Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 33 of 144


       ​
       Adam B
       VIP Client Services
       (833) 265-1270
       https://ragingbull.com
       https://ragingbull.com/our-experts
       https://www.linkedin.com/company/ragingbull
       https://www.facebook.com/RagingBullTrading​​




From:
To: "RagingBull.com Support" <support@ragingbull.com>
Cc: "Jeff Bishop" <jeff@weeklymoneymultiplier.com>, dailyprofit@dailyprofitmachine.com,
drew@ragingbull.com, jeff@totalalphatrading.com, adam@ragingbull.com, ben@dailyprofitmachine.com
Sent: Friday, August 7, 2020 3:13:01 PM
Subject: Re: [RagingBull.com] Re: Re: Your receipt from ‪RagingBull.com, LLC‬ #2659-4407

Adam, I was never informed about the stipulation to
take a course to get my refund. If you had it listed in
some fine print or the order page, it was never clearly
made known to me.

Your customer service dept, told me it was voiced in the
original webinar, it was not, then I was told it was in my
welcome email to the service, it was not, I included a
copy of that below, now you are telling me something else.

The fact that you cancelled my subscription because I
got my bank involved was due to the fact that I was not
getting any help from your customer service team to
help resolve it. But that means Raging Bull is ok with
saying 'screw you, you were warned'.

Are you ok with taking my money, cancelling my
subscription and not giving me any compensation?

That does not seem fair, a good way to treat paying
customers or to do business. (When I say paying customer,
I have purchased at least 3 other subscriptions, two still active).

Seems like to me you would want to resolve this so
that everyone wins.

Mr.


From: "Adam B (Daily Profit Machine)" <support@dailydeposits.zendesk.com>
To: "
Sent: Friday, August 7, 2020 2:21:40 PM
Subject: [Daily Deposits ] Re: Contact Form:            - billing

##- Please type your reply above this line -##

                                                     Attachment A             PX 47, 4662
                  Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 34 of 144
 Your request (833098) has been solved. To reopen this request, reply to this email. See the latest comments below:




      Adam B (Daily Deposits )
      Aug 7, 2020, 3:21 PM EDT




      Thanks for reaching out. I took a look at your subscription to Daily Deposits, and it looks like you started the
      subscription on April 15th. When agreeing to the terms and conditions of the 30-day money back guarantee,
      which you would have had to have done to start the service, you agreed to completing the Learning Center
      courses within the 30 days to qualify for the refund. After reviewing your progress in the Learning Center, you
      had started the courses but never actually completed the Learning Center. This means you did not qualify for
      the refund. The subscription ended on June 17th, which would have meant you had more than 30 days to
      complete it.


      So regardless of whether or not you called /emailed to be refunded, you still had to have completed the LMS
      courses before you could be refunded. I am sorry but we are unable to refund you at this time as part of our
      terms and conditions in which you agreed to.


      The reason the service was canceled even though you didn't get the refund is because you made a dispute with
      your bank. We can not continue the subscription if it has been disputed. I am truly sorry for the inconvenience
      but since you agreed to reading the terms and conditions before purchasing the service, there's not much I am
      able to do. I hope you understand.
      ​
      Adam B
      VIP Client Services
      (833) 265-1270
      https://ragingbull.com
      https://ragingbull.com/our-experts
      https://www.linkedin.com/company/ragingbull
      https://www.facebook.com/RagingBullTrading​​




From:
To: "RagingBull.com Support" <support@ragingbull.com>
Cc: "Jeff Bishop" <jeff@weeklymoneymultiplier.com>, dailyprofit@dailyprofitmachine.com,
drew@ragingbull.com, jeff@totalalphatrading.com, adam@ragingbull.com, ben@dailyprofitmachine.com
Sent: Friday, August 7, 2020 10:50:34 AM
Subject: Re: [RagingBull.com] Re: Re: Your receipt from ‪RagingBull.com, LLC‬ #2659-4407


So, I purchased a one year subscription that came
with a 30 day, no questions asked money back guarantee for
Daily Profit Machines thur a webinar given by Ben Stugill, the
guarantee was verbal thru the webinar but was what pushed me
to give it a shot
                                                           Attachment A                                        PX 47, 4663
                Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 35 of 144
I decided I day trading does not fit my trading style and won't
work for me, but wanted to give it a try.

Inside the 30 days, I emailed and called to cancel and get the
refund.

No such luck, I have had to fight with Raging Bull ever since.

At this point you have cancelled my access to the subscritption
and kept my money which feels like theft to me.

We are outside the 30 day window now, but that is not my fault
I started the ball rolling on time. But you seemed to feel justified
ignoring me and keeping my money.

I am asking for a full refund today (8/7/20), again.




From:
To: "RagingBull.com Support" <support@ragingbull.com>
Cc: "Jeff Bishop" <jeff@weeklymoneymultiplier.com>, dailyprofit@dailyprofitmachine.com,
drew@ragingbull.com, jeff@totalalphatrading.com, adam@ragingbull.com
Sent: Friday, July 31, 2020 9:29:47 AM
Subject: Re: [RagingBull.com] Re: Re: Your receipt from ‪RagingBull.com, LLC‬ #2659-4407

It appears that not one 'manager' over there is willing to work
with a customer dispute and everyone is ok ignoring my requests for resolution.
Not one return email or phone call.

You made a '30 DAY, NO QUESTIONS ASKED, MONEY BACK GUARANTEE'

That promise was the only thing that made me comfortable enough to make the
purchase because I am not a day trader, but with your promise I felt it might be
time to try it under Ben's Guidance. Without that promise I would have had to
pass on your webinar offer.

Now you are making me fight for it (see the sting below).

That is dishonest on your part.

My subscription fee, that I feel has been hijacked with no compensation,
is more important to you all than a satisfied customer, that is the
message I am getting here.

Is anyone going to work with me in obtaining my refund?

Mr.



From:
To: "RagingBull.com Support" <support@ragingbull.com>
Cc: "Jeff Bishop" <jeff@weeklymoneymultiplier.com>, dailyprofit@dailyprofitmachine.com,
drew@ragingbull.com, jeff@totalalphatrading.com, adam@ragingbull.com
Sent: Wednesday, July 29, 2020 9:48:22 AM
                                                       Attachment A                PX 47, 4664
                Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 36 of 144
Subject: Re: [RagingBull.com] Re: Re: Your receipt from ‪RagingBull.com, LLC‬ #2659-4407

 I wonder if Jeff Bishop & Ben Sturgill are ok with Raging Bull revoking my access to my subscription and not giving me
 a refund. So the message I get is that fees matter more to Raging
 Bull than good customer service.

 This just amounts to theft on your part. I need a call from the customer service manager.

 I tried calling your cust serv dept, several times. Sitting in your hold que has not worked out for me.

                    #888-889-2861

 If I am unable to answer the call, have them leave their name and a direct number to call them back, not the general
 customer service pool number to sit in. This has escalated beyond that.

 See email string below if you are unaware of what my problem is.




 From:
 To: "RagingBull.com Support" <support@ragingbull.com>
 Cc: "RagingBull.com Support" <support@ragingbull.com>
 Sent: Friday, July 24, 2020 9:38:56 AM
 Subject: Re: [RagingBull.com] Re: Re: Your receipt from ‪
                                                         RagingBull.com, LLC #2659-4407

 As of June 11th, you have revoked my access to Ben Sturgill's Daily Profit Machine, however you never refunded my
 subscription price ($799)

 Ben is the one on the webinar that offered a
 '30 DAY, NO QUESTIONS ASKED, MONEY BACK GUARANTEE'

 Now, not only have you not honored that, but have made me 'fight' with you about it. Worst customer service I have ever
 experienced in this industry thus far.

 So at this point I have no access to the product nor do I have a refund, which amounts to theft on your part.

 I am demanding this be escalated to the top manager in customer service and a full refund immediately.

 Mr.




 From:
 To: "RagingBull.com Support" <support@ragingbull.com>
 Cc: support@ragingbull.com
 Sent: Thursday, June 11, 2020 7:33:29 AM
 Subject: Re: [RagingBull.com] Re: Re: Your receipt from ‪
                                                         RagingBull.com, LLC #2659-4407

 I must have asked Raging Bull several times to turn off auto renew for me on all my subscriptions.

 I just logged in this morning and see they are still turned on.

 What do I have to get you to turn those off? Now? Today?
                                                    Attachment A                                 PX 47, 4665
                Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 37 of 144

I do not want an email notification a month before renewal I want all auto renews turned off, so I do not have to fight
again with you at some later date.

You have already proven to me the collection of subscription fees is more important to you than customer satisfaction.

Turn all auto renews, for all my current subscriptions off, today.

Mr.

From:
To: "RagingBull.com Support" <support@ragingbull.com>
Sent: Wednesday, June 3, 2020 8:55:09 AM
Subject: Re: [RagingBull.com] Re: Re: Your receipt from ‪
                                                        RagingBull.com, LLC #2659-4407

You are not going to be able to keep me as a customer. I am done purchasing things from Raging Bull.

Make sure that all my current subscriptions have NO auto-renew feature turned on.

Hope you are satisfied in alienating a customer for the price of a subscription, instead of working with me to honor your
word.

Your customer service has been a bad experience for me, calling your #, sitting in a hold queue, not receiving calls back
and you email responses which has cost me a lot of time I did not have.

I have disputed this charge with my credit card, that is where it sits now.

If I end up paying for something I cannot use, I am still done with Raging Bull, forever.

Mr.


From: "Steven (RagingBull.com Support)" <support@ragingbull.com>
To: "
Sent: Tuesday, June 2, 2020 8:33:41 PM
Subject: [RagingBull.com] Re: Re: Your receipt from ‪
                                                    RagingBull.com, LLC #2659-4407

##- Please type your reply above this line -##
Your request (753474) has been updated. To add additional comments, reply to this email.

      Steven (RagingBull.com)
      Jun 2, 2020, 9:33:38 PM EDT




      1) We did not "bury" the terms and conditions, they are clearly stated directly next to the place order button.
      2) It was stated multiple times during the webinar.
      3) You can not even place an order without agreeing to the terms and conditions that are stated.


      This service is now non refundable as I have kindly let you know since you did not uphold your end of the
      product that you authorized and paid for.


      So your only option is to keep the service, or to use your credit towards another service.
                                                   Attachment A                               PX 47, 4666
          Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 38 of 144
​
Steven
VIP Client Services
(833) 265-1270
https://ragingbull.com
https://ragingbull.com/our-experts
https://www.linkedin.com/company/ragingbull
https://www.facebook.com/RagingBullTrading​​
​




May 31, 2020, 5:27:50 PM EDT

Steven, I looked at the check out page, much different
from the one I saw. At first I was being told:

'It was in your Welcome email', which I copied below and it was
not there, now you are telling me:

'It was on the check out page'. It was neither.

Issue a refund like you promised and let us part as friends.




-------------------------------
-------------------------------
From: "Steven (RagingBull.com Support)" <support@ragingbull.com>
To:
Sent: Sunday, May 31, 2020 3:10:26 PM
Subject: [RagingBull.com] Re: Re: Your receipt from ‪
                                                    RagingBull.com, LLC #2659-4407




May 31, 2020, 5:13:17 PM EDT

No Steven, it was not mentioned in the webinar, nor was this evident on the check out page where you
conveniently admitted that you buried it in the fine print, so that you could have a way to tell people after the
fact that you will not honor your word for a '30 DAY, NO QUESTIONS ASKED, MONEY BACK GUARANTEE'

You have a customer that is not satisfied and you want to keep the money instead of working with me. Shame
on you.

If I end up paying for this service, I will never purchase another product from Raging Bull.

Go into my acct and make sure that all products I have already purchased have the 'AUTO RENEW' FEATURE
                                           Attachment A                              PX 47, 4667
         Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 39 of 144
CANCELLED.

Customer Service has been poor.




-------------------------------
From: "Steven (RagingBull.com Support)" <support@ragingbull.com>
To:
Sent: Sunday, May 31, 2020 3:10:26 PM
Subject: [RagingBull.com] Re: Re: Your receipt from ‪
                                                    RagingBull.com, LLC #2659-4407




Steven (RagingBull.com)
May 31, 2020, 4:10:24 PM EDT




We can not issue a refund for this service.


My colleague Derek reached out to you previously before your service was outside of the 30 day Money Back
Guarantee period in which he let you know that the service had ad 30 day Money Back Guarantee that requires
you to complete the learning center.


It was mentioned in the webinar as well as on the checkout page which I have included for you at the picture
below.


​


​
Steven
VIP Client Services
(833) 265-1270
https://ragingbull.com
https://ragingbull.com/our-experts
https://www.linkedin.com/company/ragingbull
https://www.facebook.com/RagingBullTrading​​
​




May 28, 2020, 2:58:10 PM EDT

Adam, it seems like you would want to work this out.

But going all the way back to 5/12, my emails and phone attempts are falling on deaf ears. Seems like

                                          Attachment A                            PX 47, 4668
          Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 40 of 144
somebody over there should care when a customer has a problem that is not being solved.




-------------------------------


To: "RagingBull.com Support" <support@ragingbull.com>
Cc: support@ragingbull.com
Sent: Wednesday, May 27, 2020 9:36:59 AM
Subject: Re: [RagingBull.com] Re: Re: Your receipt from ‪
                                                        RagingBull.com, LLC #2659-4407

Adam, is there some reason, Raging Bull is refusing to issue a cancellation & refund of my subscription referred
to in the email string below?

You are the ones who offered a '30 DAY, NO QUESTIONS ASKED, MONEY BACK GURENTEE' All attempts to work
with your support team have been largely ignored. I was told that in my welcome email I was informed that I
had to take a class to get my refund in that 30 day window. My welcome email is copied below, there was no
such information ever communicated to me.

I was told that refunds are only handled by phone, the times I phoned, I was placed in a hold que for so long, I
was forced to leave my number & hang up. I either got no call back or a call from someone that said, we can't
help but will have someone else call you.

If there is some way you can help get this resolved, I would appreciate it. My phone # is in the string below.




-------------------------------

From:
To: "RagingBull.com Support" <support@ragingbull.com>
Cc: support@ragingbull.com
Sent: Tuesday, May 26, 2020 9:55:24 AM
Subject: Re: [RagingBull.com] Re: Re: Your receipt from ‪
                                                        RagingBull.com, LLC #2659-4407

Adam, I am having a problem believing how customer service is getting handled here.

Yes I disputed the charge, after repeated failed contact with the support team.

Yes the charge is still in dispute, see the email string below to catch up on things.

In a nutshell, I signed up for a service by Ben Sturgill after a webinar in April, at the end when the service was
pitched, Ben offered a '30 DAY, NO QUESTIONS ASKED MONEY BACK GURENTEE'.

I signed up, tried the service, decided it was not for me, emailed to cancel (inside my 30 day window), was
informed you only handle cancellations via phone, called (inside my 30 day window), got put in a hold que, left
my phone # & opted to have someone call me back rather than spend any more time than I already sat & waited
in the hold que.

Never got a call back.

Emailed several more times, finally got a call from someone who could not help me and informed me a

                                            Attachment A                                PX 47, 4669
          Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 41 of 144
supervisor would, call, someone else called, got my voice mail & left me a message to call back and get in the
hold que again instead of giving me a number to contact them directly about this issue.

I refused that option, emailed again and asked the 'supervisor/director' to call me back at a different number,
never got a call back.

Called my credit card and have put this in dispute. I don't know what part of:

'30 DAY, NO QUESTIONS ASKED MONEY BACK GURENTEE' is all of

a sudden a problem for your customer service staff.

To resolve this, cancel my subscription to Ben's service, issue a refund & we can call it closed and resolved. I
have purchased other products from Raging Bull & will look to continue doing business with you.

Thanks for looking into this for me.




Adam (RagingBull.com)

May 26, 2020, 9:31:51 AM EDT

Hello,
How is everything going?
We noticed that you disputed a charge from us recently. We wanted to reach out and make sure everything was
all right with your purchase and see if there's anything we can do to resolve any problems you might have had.
Alternatively, if the dispute was a mistake, you could easily withdraw it by calling the number on the back of
your credit card. Thanks so much -- we really appreciate your business and look forward to working with you!
Reach out shortly,
​
Adam
VIP Client Services
(833) 265-1270

-------------------------------
From:
To: "RagingBull.com Support" <support@ragingbull.com>
Cc: support@ragingbull.com
Sent: Friday, May 22, 2020 9:18:48 AM
Subject: Re: [RagingBull.com] Re: Re: Your receipt from ‪
                                                        RagingBull.com, LLC #2659-4407

Stehpen can call me this morning at                   to get the
cancellation & refund taken care of.

-------------------------------
From:
To: "RagingBull.com Support" <support@ragingbull.com>
Cc: support@ragingbull.com

                                           Attachment A                               PX 47, 4670
          Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 42 of 144
Sent: Thursday, May 21, 2020 1:02:54 PM
Subject: Re: [RagingBull.com] Re: Re: Your receipt from ‪
                                                        RagingBull.com, LLC #2659-4407

Attention: Stephen (Director Level), HI PRIORITY

I called again this morning, was put on hold for over 10 mins, I still have employment obligations and cannot
stay on hold all day.

I elected to have my place in the que held and get a call back. That call came about 2hrs later, I spoke to
someone named Shaday (not sure of that spelling).

She informed that neither her nor Derek could process the refund & she would have her supervisor call me
back.

I received a voice mail from someone named Stephen, who identified himself as a director asking me to call
833-265-1270.

There is no way I am going to call that number again for a 3rd time and sit in that hold que again. He should
have given me his direct number and not the general, sit in the hold que again number. (very frustrated with
the level of customer service I getting here)

Stephen asked for some details, I am assuming he has not read the thread below. So here are the details, again:

I attended a webinar hosted by Ben Sturgill where at the end he pitched his Daily Profit Machine subscription, I
was hesitant, but he pushed me over the fence when he offered a '30 DAY - NO QUESTIONS ASKED - MONEY
BACK GUARENTEE'

I have other subscriptions with Raging Bull, but decided to try this one.

Toward the end, but prior to the 30 days expiring, I decided to cancel and obtain a refund.

At that point I was told that in order to get the refund I had to 'PROVE
I HAD TAKEN SOME COURSE'. No such thing was ever communicated
to me.

I went back and reviewed my welcome email and there was no such stipulation in there ( it is copied below),
nor did Ben communicate that would be required.

I emailed, called, and then went through several more emails where no one responded to me. I am somewhat
disappointed with my customer service experience so far.

At this point I want the Daily Profit Machine subscription cancelled and a refund issued. Nothing personal to
Ben, he appears to be a seasoned, skilled trader.

As far as now insisting I have to prove I took some course, that I was not informed about in my welcome email
was in any way part of the '30 DAY - NO QUESTIONS ASKED - MONEY BACK GUARENTEE'

Stehpen can call me at                  to get the cancellation & refund taken care of.

If I don't hear back from you by end of day, I will be calling my credit card company about this subscription
charge.



                                            Attachment A                              PX 47, 4671
          Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 43 of 144
Even if I missed something in the welcome email, to keep a satisfied customer it would be a good idea to honor
your 30 day promise.

See below for my welcome email & my communications thread which started on the 12th.




Welcome to Daily Deposits!

If you haven’t done so already I encourage you to watch my short welcome video; (https://mr141.infusion-
links.com/api/v1/click/5902728572960768/5290400578273280)

I am excited to welcome you to Daily Deposits, and thank you for subscribing!

First thing is first... I want to make something super clear:

I WANT TO HEAR ABOUT YOUR PROFITS!

People always ask me "Ben why do you wake up so early?"

Well the honest answer is... I love coming to work everyday and helping traders like yourself who are trying to
make a profit every day. That is my motivation.

So I want to hear about your all of your Daily Deposit wins! You can reach me by sending tweets to
@MakeDailyProfit (https://mr141.infusion-links.com/api/v1/click/6651232656293888/5290400578273280)
.

I read every single one of them and sometimes I even retweet the good ones!

Second, I’m up early because (after some good coffee!) it’s a time I am able to do some of my best thinking. I
scan the global indexes, research and analyze the markets, I start to formulate the Trade of the Day for you,
my Daily Deposits subscribers.

To formulate this Trade of the Day, I summarize what I’m seeing in the market and I create a video daily with
this summary. And so every trading day you can expect a daily video update with my thoughts and
commentary, and I normally send this out around 6.30 a.m. – 7.30 a.m. eastern time so that it is in your inbox
ready for you.

Then, about 30 minutes before the markets open (which is normally at 9.30 a.m. eastern), I’ll send out my
Trade of the Day.

What’s a Trade of the Day?

As you may already be aware every company on the stock market has a ticker symbol, which is a few letters
indicating the company’s stock. Apple, for example, has the ticker of AAPL, Facebook is FB, and Johnson &
Johnson’s ticker is JNJ, to name a few.

Every Trade of the Day is always for one ticker; SPY. This is the S&P ETF (exchange-traded fund) of the 500
large-cap companies, and is the largest ETF in the world.

In the Trade of the Day, I pinpoint what I believe will be the direction and a price target for SPY for that day.

The other component of our trading plan which I provide in the Trade of the Day email is the support or

                                            Attachment A                                PX 47, 4672
          Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 44 of 144
resistance levels or trading pattern trigger for the Trade of the Day. If you already know how to spot chart
patterns, great! But if you’re unsure or just getting started, there is no need to worry because after I send out
the Trade of the Day, I follow up with an alert when the pattern triggers.

In Daily Deposits, remember that I do all the heavy lifting!

If all you want to do is to receive the Trade of the Day and run with it, then welcome. But as I state in the
welcome video, I would love to see you grow as a trader and I believe that as you grow, your account will grow.
So an important benefit of my service in that I share the “why” and the “how” behind my trades. And so keep an
eye out for my videos and updates so you can learn more than just what I’m doing, buy why and how I’m doing
it.

Becoming a Better Trader!

Some of the things I will share with you may be new to you, and some of them may already be familiar. But
whether you consider yourself an absolute beginner or a seasoned trader, I believe that you can benefit
enormously from Daily Deposits. First and foremost there is the opportunity each day to profit from the Trade
of the Day! And judging by some of the comments and social media posts I’ve seen, many of my members are
profiting from my research.

But the other area of profit is that of the knowledge of how to trade. To this end, you will find that many of the
video updates and market commentaries I provide every day will help to build your depth of understanding of
how this seemingly random game of trading all comes together! I will be sharing not only trading ideas but
introducing you to some of the charts and patterns that can help you in your trading.

One video that will help you get started, is this video on how to set up the platform (https://mr141.infusion-
links.com/api/v1/click/5283610855473152/5290400578273280) I use to trade on my computer, TD
Ameritrade’s Think or Swim program. Again, if you are just getting started, this will allow you to “Paper Trade”
or practice, until you feel comfortable. This video (https://mr141.infusion-
links.com/api/v1/click/5397476740431872/5290400578273280) will show you how to set up that platform
(and give you a link to just import it). This video will also walk you through some of the indicators that I use as
I watch the trade of the day set up. Pretty soon you will be able to watch out for and set alerts yourself when
these patterns begin, indicating that the Trade of the Day has been triggered.

What to Expect From Me

Daily Deposits uses a very simple idea; one trade a day! And the way I’ve set it up is designed to help you get
the most from it as quickly as possible.

Each trading day, you can expect my market updates and the Trade of the Day; I send these in the morning,
every trading day. I will also send out regular videos and updates, and short, easy-to-grasp lessons and tips to
you on a regular basis. All of these are to help bring you up to speed and to a deeper level of confidence about
trading. I want you to feel that you “get it” and understand what is going on without you feeling overwhelmed
or in any way out of your depth.

Remember; my trading system is designed to be easy, and that’s how it should feel. If you have any questions
please reach out and let me know if there is any way that I can help to make things easier, more successful, or
clearer for you. In the end, I WANT TO SEE YOU GROW and so your account can grow as well. So don’t hesitate
to ask questions. This is how growth happens.



                                            Attachment A                               PX 47, 4673
                 Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 45 of 144
    THANK YOU for joining me in Daily Deposits!

    Now… here’s to your success, your growth and profits!

    Sincerely,

    Ben Sturgill
    Excited about Daily Deposits? Tweet me @MakeDailyProfit (https://mr141.infusion-
    links.com/api/v1/click/4929803590041600/5290400578273280) !

    -------------------------------
    From:
    To: "RagingBull.com Support" <support@ragingbull.com>
    Cc: support@ragingbull.com
    Sent: Thursday, May 21, 2020 7:48:31 AM
    Subject: Re: [RagingBull.com] Re: Re: Your receipt from ‪
                                                            RagingBull.com, LLC #2659-4407

    I tried that once back on the 13th, got put in a hold que, ended up leaving a message & never, to this day
    (21st), got a return call.

    I will try it again today.




    -------------------------------




Derek (RagingBull.com)
May 20, 2020, 8:42:05 PM EDT




We do not handle refunds via email.


Please give us a call at (833) 265-1270 during market hours.


Sincerely,
​Derek
VIP Client Services
(833) 265-1270
https://ragingbull.com
https://ragingbull.com/our-experts
https://www.linkedin.com/company/ragingbull
https://www.facebook.com/RagingBullTrading​​
​




                                               Attachment A                             PX 47, 4674
          Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 46 of 144




May 19, 2020, 4:54:22 PM EDT

Derek, or who ever in support gets this. I am not a 'tire kicker' and have purchased other products thru Raging
Bull. This particular product did come with a 30 day money back guarentee, I emailed prior to the end of my
30days to inform that I would be cancelling this subscription and expecting a refund.

I phoned, got put in a hold que, left a message, never got a call back, several emails are included in the string
below.

I have not heard anything in days, but the last communication I received suggested that you will not be
honoring the 30 day money back guarentee.

I am left with no choice. If I do not hear from you by tomorrow, I will be calling my credit card company to
dispute the charge.

Was really hoping you would honor your side of the offer.

Looking forward to hearing from you on this by tomorrow.




-------------------------------
From:
To: "RagingBull.com Support" <support@ragingbull.com>
Cc: support@ragingbull.com
Sent: Monday, May 18, 2020 8:39:42 AM
Subject: Re: [RagingBull.com] Re: Re: Your receipt from ‪
                                                        RagingBull.com, LLC #2659-4407

Derek or who ever in support gets this. As of this morning, I am still getting alerts from Daily Profit Machine.
Are you having trouble with that cancellation & refund?

Let me know what you are doing to close this out for me. Kick it up to your supervisor if you have to.

Thanks.




-------------------------------
From:
To: "RagingBull.com Support" <support@ragingbull.com>
Cc: support@ragingbull.com
Sent: Friday, May 15, 2020 3:27:59 PM
Subject: Re: [RagingBull.com] Re: Re: Your receipt from ‪
                                                        RagingBull.com, LLC #2659-4407

Derek or whoever gets this,

1st off, I am customer who has purchased products. No where was I informed that I needed to prove I took a
quiz to cancel the service in the 1st 30 days.


                                          Attachment A                               PX 47, 4675
           Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 47 of 144
If you are not going to issue a refund for this according to the announcement by Ben Sturgill during the initial
offer to subscribe to Daily Profits on the webinar. That will damage our relationship going forward most likely
beyond repair.

I sent an email request on the 12th. for cancellation.

I phoned on the 13th, left a voice mail, never heard anything back.

I am resorting back to email so I have a record of my attempts to work this out with you.

I would appreciate a response ASAP so that I know what to expect or do going forward.




-------------------------------
From:
To: "RagingBull.com Support" <support@ragingbull.com>
Cc: support@ragingbull.com
Sent: Friday, May 15, 2020 1:46:20 PM
Subject: Re: [RagingBull.com] Re: Re: Your receipt from ‪
                                                        RagingBull.com, LLC #2659-4407

Derek, I need to know what you are going to do today to make sure this is processed.




-------------------------------
From:
To: "RagingBull.com Support" <support@ragingbull.com>
Sent: Friday, May 15, 2020 9:02:31 AM
Subject: Re: [RagingBull.com] Re: Re: Your receipt from ‪
                                                        RagingBull.com, LLC #2659-4407

Derek, I just need to have you execute the refund for me.

Now when I signed up, there was no mention about the any course that had to be taken. If so, I would have
gladly taken it, which I am apparently out of time for now.

No one mentioned anything about that.

Ben only said there would be a 30 day 'NO QUESTIONS ASKED MONEY BACK GUARENTEE' that would include a
'did you take the course that you were not aware of?' question.

I was going in & out of the members section when I had time over these last 30 days and was only able to look
at a few of the options lessons.

Mostly I was logging in to watch the pre market videos with Ben & then waiting for the email with the trade
details.

So, I don't like being told at the last minute that I was supposed to take a course to get my refund if I decide
this would not work for me.

I am going to stick with my original request to have the subscription cancelled and a refund issued.



                                           Attachment A                               PX 47, 4676
         Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 48 of 144
If you are now going to insist I take the course, to get my refund, then you are not honoring the 'NO
QUESTIONS ASKED' statement voiced by Ben in the webinar.




-------------------------------




Derek (RagingBull.com)
May 15, 2020, 8:38:23 AM EDT




Thank you for reaching out and allowing me to help you today. We are sad to hear that you are not able to
utilize the Daily Deposits in the way it was intended and that you are not seeing the results you imagined. As
far as cancellations and refunds we do not handle this via email for your personal account security, so I am
going to point you in the right direction. I would like to schedule a call to discuss the issues that may be
occurring.


As for the Daily Deposits, the Learning Center was engineered by Ben to provide the education and training
materials needed to be successful not only in that particular strategy but the market in any given condition.
What will benefit you the most, is witnessing our traders trading in real-time each day. You see what they’re
thinking, and even more importantly, why they make the decisions they do. Our Experts at RagingBull would
not recommend blindly following any trade alert as these are their personal positions. If you would like to
follow any of their alerts, it would be under your own discretion.


If you would like to give me more details I would be happy to construct an education plan to get you where you
would like to be, or switch you into another service of equal value that might be more suitable for you. I would
however be glad to honor the 30 Day Money Back guarantee if you can provide me proof of the certificate of
completion to the Learning Center. Please let me know how you would like to proceed. We’d hate to see you
leave, and I’d love to speak with you about how I might be able to steer you in the right direction.


The course must be completed within 30 days of your initial purchase in order to get a refund. Here is the link
to the course: https://lms.ragingbull.com/learn/course/daily-deposits/daily-deposits/spy-crash-course



Derek
VIP Client Services
(833) 265-1270
https://ragingbull.com
https://ragingbull.com/our-experts
https://www.linkedin.com/company/ragingbull
https://www.facebook.com/RagingBullTrading​​

                                          Attachment A                               PX 47, 4677
            Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 49 of 144




May 14, 2020, 6:05:17 PM EDT

I sent in an email on the 12th, made a phone call and left a voice mail msg on the 13th. I have not heard
anything back yet.

I need someboby to take care of this for me. See string below.

I am not a 'tire kicker' have purchased other products from Raging Bull & have other active subscriptions.




-------------------------------
From:
To: "RagingBull.com Support" <support@ragingbull.com>
Sent: Wednesday, May 13, 2020 12:19:09 PM
Subject: Re: [RagingBull.com] Re: Re: Your receipt from ‪
                                                        RagingBull.com, LLC #2659-4407

Derek, I called the office, like you instructed, got put in a hold que, after a while, I was offered an opportunity
to leave a voice mail, can't stay on hold at this point, have to tend to some other obligations.

Nutshell, I signed up for Ben Strugill's Daily Profit Machine last month, I was intruguied with this option, along
with wanting to give it a try, Ben sealed the deal for me when he announced he would be offering a 30 day NO
QUESTIONS ASKED MONEY BACK REFUND. I know that is not normal for raging bull but that is what sealed the
deal, else I would have passed on it that night of his presentation.

I would like to exercise that option & cancel, please get that ball rolling for me.




-------------------------------
From: "Derek (RagingBull.com Support)" <support@ragingbull.com>
To:
Sent: Wednesday, May 13, 2020 11:13:12 AM
Subject: [RagingBull.com] Re: Re: Your receipt from ‪
                                                    RagingBull.com, LLC #2659-4407




                                            Attachment A                              PX 47, 4678
               Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 50 of 144

[WePay Support] Re: Chat with Jason Pell
 From:                WePay Customer Delight <support@wepay.com>
 To:                  Jason Pell <jpell@ragingbull.com>
 Date:                Mon, 02 Nov 2020 15:02:58 -0500
                                        ## For replies, all text above is added to the ticket ##




   Ticket #2173299: Chat with Jason Pell

   Your request (#2173299) has been updated!


         Jason Pell


         Nov 2, 2020, 12:02 PM PST

         Chat started: 2020-11-02 07:51 PM UTC

         (07:51:32 PM) Jason Pell: how do I issue a refund there is no red button to refund?
         (07:51:57 PM) *** Jazzmine joined the chat ***
         (07:52:24 PM) Jazzmine: If the payment is older than 60 days you will be unable to issue a refund.
         (07:52:34 PM) Jazzmine: Let me take a look at your account.
         (07:55:28 PM) Jason Pell: its from the 5th of october
         (07:55:49 PM) Jason Pell: Oct 05, 2020 Payment from
         (07:56:06 PM) Jason Pell: $999.00
         (07:56:07 PM) Jazzmine: I see that your account has been closed by our Trust and Safety team due to
         being high risk for chargebacks. Unfortunately, you will be unable to issue refunds from within your
         dashboard.

         I do see that you have an available balance in your account. I will have to escalate this to the Trust and
         Safety team for more information and assistance.
         (07:57:49 PM) Jazzmine: As well as for assistance in refunding that payment.
         (07:58:08 PM) Jason Pell: ok well he called din we would like to refund him in full.
         (08:00:02 PM) Jazzmine: ok. I will check with the Trust and Safety team and follow up with you through
         email shortly (ticket #2173299)




   Still need help? You can reply to this email to add additional comments.




                                        Support Hours: 6AM-6PM PST, Monday-Friday
                                           This email is a service from WePay.
                                               WePay, a CHASE company
                                             350 Convention Way, Suite 200
                                                   Redwood City, CA


                                                    Attachment A                                   PX 47, 4679
                Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 51 of 144




Your account has been closed
 From:                      WePay.com <support@wepay.com>
 To:                        jpell@ragingbull.com
 Date:                      Mon, 05 Oct 2020 17:17:35 -0400



   Hi Jason,

   Upon review, we have determined that we will no longer be able to process payments for your WePay Payments account.
   Any pending payments into your account have been canceled and you will not be able to withdraw funds at this time.

   Thank you for understanding and we apologize that we couldn't offer a better solution.

   Sincerely,
   WePay Team




                                          To opt out of these notifications please click here




                                                     Attachment A                               PX 47, 4680
                   Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 52 of 144




Please set up your WePay account
 From:                      WePay.com <support@wepay.com>
 To:                        jpell@ragingbull.com
 Date:                      Mon, 21 Sep 2020 11:29:49 -0400



   Hi Jason,

   Hello, Jason!

   Please click below to create your WePay account and complete the setup process.

   You will set a password for your WePay account, complete a short application, and then connect your business bank account
   so that you can receive funds.

   Need Help? Call toll free: 1-866-800-0004
   Monday to Friday, 6am - 6pm MST




   Please click below to verify your account. If you do not complete this step within 14 days of your first received payment, your
   account will be disabled from receiving additional payments and all payments will be refunded to your payers.

   Once you confirm your email, make sure you also log in and provide accurate identification information about yourself and
   your bank account. If you do not provide this information, WePay Payments will refund all payments to your payers 30 days
   after you accept your first payment.




                                                                                                Set Up Your Account

                                          To opt out of these notifications please click here




                                                     Attachment A                                 PX 47, 4681
                    Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 53 of 144




Sent:     Wed, 23 Sep 2020 08:44:14 -0600
Subject: Re: Base Commerce and Bank of Fresno
From:     Jordan Reyna <jordan@ragingbull.com>
To:       Cache Decker <cdecker@cmsonline.com>
RagingBull merchant-application-SIGNED 9:23:2020v3.08.1.pdf

Here you go. Fingers crossed.

On Tue, Sep 22, 2020 at 3:33 PM Jordan Reyna <jordan@ragingbull.com> wrote:

  Cache,
  Working on this. Wanted to make sure I understand. So Fresno Bank says they looked at some of our info already and
  are preapproving us for some volume? Glad to hop on a quick call to make sure that's the case. My concern is that this is
  another application and I don't want to make too many MID inquiries for fear of spooking our current active MID. You
  feel that this has a great chance to work out?

  Jordan

  On Tue, Sep 22, 2020 at 10:07 AM Cache Decker <cdecker@cmsonline.com> wrote:


   Jordan, here is an app for Base Commerce and Bank of Fresno… the received a pre app and said they can give you
   some volume.




   Attached is the application that is almost all filled out, there are a few questions that are highlighted as well as the areas
   needing to be signed by Jeff and Jason.



   Please let me know if you have any questions.



   Thanks,




                                                     Attachment A                                PX 47, 4682
Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 54 of 144
Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 55 of 144
Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 56 of 144
Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 57 of 144
Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 58 of 144
Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 59 of 144
                    Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 60 of 144



From:      Tyler Heugly <    @smbglobalpayments.com>
Sent:      Tue, 22 Sep 2020 23:45:00 -0600
Subject:   Fwd: Raging Bull Processing and Bank Statements and Updated Financials
To:        Jordan Reyna <jordan@ragingbull.com>

Jordan,

Please see Moe’s email below. Need a response on this at your earliest convenience tomorrow. Please send over what Moe
needs as well.

Thanks,


---------- Forwarded message ---------
From: Moe Tassoudji <               @nuvei.com>
Date: Tue, Sep 22, 2020 at 11:41 PM
Subject: RE: Raging Bull Processing and Bank Statements and Updated Financials
To: Tyler Heugly <      @smbglobalpayments.com>




Tyler




Please see enclosed processing summary for RB. Can you please forward me the activity summary for August and MTD for
September, so we can assess the Chargeback trend on this account. It is going to be very hard to get ESQ’s concurrence

 for the increase based on the chargeback stats. Do you know the reason for this spike? Has the merchant received their
 VMP notification?



                                                    Attachment A                           PX 47, 4689
Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 61 of 144




                        Attachment A                    PX 47, 4690
                Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 62 of 144




MON
 TH                                                   Refund
                   VOLUME               VOLUME          %       Refund$%                  VOLUME
         SALE                  REFU                                         CHARGEB
           S                    ND                                            ACK




               $                      $                                                  $
Mar-20   14250 6,605,614.31       779 403,282.67        5.47%       6.11%             82 74,915.92




                                        Attachment A                    PX 47, 4691
                 Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 63 of 144




  Apr-20
                   $                    $                                                  $
             27318 10,293,937.72   1324 853,897.37        4.85%       8.30%             85 63,865.00




      May-
       20          $                    $                                                  $
             30570 14,464,751.45   1853 1,113,093.66      6.06%       7.70%            189 159,865.98




  Jun-20
                   $                    $                                                  $
             30180 15,757,422.42   2016 1,299,972.22      6.68%       8.25%            351 280,870.79




   Jul-20
                   $                    $                                                  $
             31991 11,807,383.79   2430 1,219,318.33      7.60%      10.33%            486 378,605.92




Thanks




Moe



                                         Attachment A                    PX 47, 4692
Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 64 of 144




                                          Moe Tassoudji


                                          VP, Strategic Accounts Group



                                          T (877) 462-7486 Ext: 4738




            This e-mail message and any
            attachments are strictly




                                  Attachment A                           PX 47, 4693
                            Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 65 of 144
 confidential and may contain
 information that is exempt from
 disclosure under applicable law. If
 you are not

 the intended recipient, please
 immediately notify the sender by
 return e-mail and then delete the e-
 mail. If you are not he intended
 recipient, you are hereby notified
 that any dissemination, distribution
 or copying of this communication
 is strictly prohibited.




From: Tyler Heugly <tyler@smbglobalpayments.com>


 Sent: Monday, September 21, 2020 4:09 PM


 To: Jordan Reyna <jordan@ragingbull.com>; Moe Tassoudji <mtassoudji@nuvei.com>; Patrick Gardner
 <pgardner@nuvei.com>


 Subject: Raging Bull Processing and Bank Statements and Updated Financials




[External email -- Courriel externe]




                                                    Attachment A                    PX 47, 4694
    Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 66 of 144



Jordan,




Thank you for hopping on a quick call with me. Per our discussion, we need the following:




1. Last 6 months worth of Processing Statements from Stripe




2. Last 6 months worth. of Business Bank Statements




                                   Attachment A                            PX 47, 4695
Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 67 of 144
          3. Updated 2020 P&L and Balance Sheet




          Please get these over to us today/tonight if at all possible.




          Thanks,




          --
                              Attachment A                                PX 47, 4696
Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 68 of 144




                                              Tyler
                                              Heugly




                        Attachment A                    PX 47, 4697
Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 69 of 144




                     President




                     SMB
                     Global




                     m:          801-882-5217




                     w:          www.smbglobalpayments.com e: tyler@smbglobalpayments.com




                          Attachment A                          PX 47, 4698
Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 70 of 144




     --
     --

          Tyler Heugly
          President
          SMB Global
          m:
          w: www.smbglobalpayments.com e: tyler@smbglobalpayments.com




                          Attachment A                        PX 47, 4699
Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 71 of 144
Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 72 of 144




                        Attachment A                    PX 47, 4701
                    Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 73 of 144




Sent:      Tue, 31 Mar 2020 08:11:50 -0600
Subject:   Current Processor Efforts
From:      Jordan Reyna <jordan@ragingbull.com>
To:        "Michael J. LaCrosse" <mlacrosse@blumshapiro.com>

Michael,
Hope you are well. I wanted to download some info on our current processing efforts and see where a proper hand off to you
would be good.

Right now, I'm in talks with Balanced Processing, SMB Global and Nuvei. They have all been in process the past few
months with a lot of back and forth on merchant and credit card requirements for them to do business with us.

To be 100% honest with you, each of them have been challenging to work with and we haven't even started processing with
them. This was all to have a backup processor in case Stripe decided to part ways for any reason. You may have some better
options with a smoother onboarding. If so, I am glad to hand off that effort to you if you find that in the company's best
interest. I'd be glad to help wherever possible. If you'd like to schedule a quick call sometime, I'd be glad to hop on with
you.

Reach out if you have any questions.

Take care,

Jordan Reyna
RagingBull.com




                                                   Attachment A                             PX 47, 4702
                Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 74 of 144
Sent:    Wed, 18 Dec 2019 08:21:30 -0700
Subject: Re: RagingBull.com Pend
From:    Jordan Reyna <jordan@ragingbull.com>
To:      Patrick Gardner <pgardner@nuvei.com>
Cc:      Tyler Heugly <tyler@smbglobalpayments.com>, Moe Tassoudji <mtassoudji@nuvei.com>
image006.png
image007.png
image008.png
image009.png
image010.png
image011.png
image012.png
image013.png
image014.png
image015.png

1. The URL on the merchant application, www.ragingbull.com, does not appear to have any products available for purchase. Please
clarify what URL payments will be accepted at through this merchant account. Yes, the purchased will be made via our app or
RagingBull.com (app.ragingbull.com). All purchases are made in that area for all services we offer.

2. Please provide documentation that reflects how the MOTO payments are accepted (phone script, service contract, and/or
payment authorization form). I will have the Head of Telesales get this over to me. He should have to me by end of day
today!

3. Please confirm what average monthly volume the merchant expects to process through this account. To start, we expect $2-3
million, but would eventually double that we move the majority of our processing over to you over time/as things
progress.

4. The DBA address provided appears to be for a PO Box at a postal center. Please provide an updated DBA address.
As a small biz, we do primarily operate out of a P.O. Box for mailing. However, we are in the process of changing our HQ to our
Baltimore offices which came online three months ago. The address is below but this is not the offical HQ yet, but we are in the
process of amending our operating agreement to make this the new HQ.
11311 MCCORMICK ROAD
HUNT VALLEY, MD. 21031
5. Please note that the merchants website(s) will be reviewed with FTC marketing guidelines in mind. Per the FTCs advertising
requirements, it is considered unfair or deceptive to make earnings claims to a prospective purchaser unless the following items are
included in a business marketing: a. Reasonable basis for the claim, including written materials that substantiate the claim b. An
earnings claim statement, which includes the title EARNINGS CLAIM STATEMENT REQUIRED BY LAW in capital, bold type letters c.
The name of the person making the earnings claim and the date of the claim d. The beginning and ending date when the
represented earnings were achieved e. The number and percentage of all persons who purchased the business opportunity who
achieved at least the stated level of earnings --- We collect proof from client testimonials before we utilize them as
marketing materials. We aim to maintain the highest ethical standards and that has served our business well and
separated us from the competition.

6. It appears that before August, the merchant processing a substantial amount through their Bank of America merchant account.
Please clarify the merchants current relationship with Bank of America. Will they be opening a third merchant account through
Nuvei or transferring volume? We were working with Bank of America from the launch of RagingBull through the end of last year.
Their small business online features were very limited and not user friendly. We ultimately decided to move banks
over to Chase and have been much more pleased with their support, feature rich small biz dashboard and timelines of
implementation. Bank of America was a positive relationship, but we simply outgrew what they had to offer.

On Tue, Dec 17, 2019 at 7:19 PM Jordan Reyna <jordan@ragingbull.com> wrote:

  I'll get this over to your team first thing tomorrow morning. Thanks for the patience.

  On Mon, Dec 16, 2019 at 3:56 PM Patrick Gardner <pgardner@nuvei.com> wrote:


   Hey Jordan, I hope all is well. Just wanted to follow up here and see how these items are coming along. Thanks



                         Patrick Gardner

                         AVP, Business Development


                                                     Attachment A                                   PX 47, 4703
                        Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 75 of 144
                                   T (877) 462-7486 Ext: 4743




   This e-mail message and any attachments are strictly confidential and may contain information hat is exempt from disclosure under applicable
   law. If you are not the intended recipient, please immediately notify the sender by return e-mail and then delete the e-mail. If you are not the
   intended recipient, you are hereby notified that any dissemination, distribu ion or copying of this communication is strictly prohibited.




From: Patrick Gardner
Sent: Wednesday, December 11, 2019 1:54 PM
To: Jordan Reyna <jordan@ragingbull.com>; Tyler Heugly <tyler@smbglobalpayments.com>
Cc: Moe Tassoudji <mtassoudji@nuvei.com>
Subject: RE: RagingBull.com Pend



Ok no problem, we will be ready when you have them. Thanks Jordan!



                                   Patrick Gardner

                                   AVP, Business Development

                                   T (877) 462-7486 Ext: 4743




   This e-mail message and any attachments are strictly confidential and may contain information hat is exempt from disclosure under applicable
   law. If you are not the intended recipient, please immediately notify the sender by return e-mail and then delete the e-mail. If you are not the
   intended recipient, you are hereby notified that any dissemination, distribu ion or copying of this communication is strictly prohibited.




From: Jordan Reyna <jordan@ragingbull.com>
Sent: Wednesday, December 11, 2019 1:37 PM
To: Tyler Heugly <tyler@smbglobalpayments.com>
Cc: Patrick Gardner <pgardner@nuvei.com>
Subject: Re: RagingBull.com Pend



[External email -- Courriel externe]



I was planning on having the remaining items today but it may get pushed to tomorrow due to some other urgent items. Top
priority later this evening/tmo morn. Thanks for the time on the call earlier today guys.


                                                                             Attachment A                                                        PX 47, 4704
               Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 76 of 144
On Wed, Dec 11, 2019 at 10:43 AM Tyler Heugly <tyler@smbglobalpayments.com> wrote:

   Jordan,



   We just received the below from the bank:



   Hello, In order to proceed with an Underwriting review, please address each of the following items. Please let me know if a
   phone call would be preferred to discuss any of these items. Underwriting can be reached directly at 877-462-7486 ext.
   4745.




   1. The URL on the merchant application, www.ragingbull.com, does not appear to have any products available for purchase.
   Please clarify what URL payments will be accepted at through this merchant account.




   2. Please provide documentation that reflects how the MOTO payments are accepted (phone script, service contract, and/or
   payment authorization form).




   3. Please confirm what average monthly volume the merchant expects to process through this account.




   4. The DBA address provided appears to be for a PO Box at a postal center. Please provide an updated DBA address.




   5. Please note that the merchants website(s) will be reviewed with FTC marketing guidelines in mind. Per the FTCs advertising
   requirements, it is considered unfair or deceptive to make earnings claims to a prospective purchaser unless the following
   items are included in a business marketing: a. Reasonable basis for the claim, including written materials that substantiate
   the claim b. An earnings claim statement, which includes the title EARNINGS CLAIM STATEMENT REQUIRED BY LAW in
   capital, bold type letters c. The name of the person making the earnings claim and the date of the claim d. The beginning and
   ending date when the represented earnings were achieved e. The number and percentage of all persons who purchased the
   business opportunity who achieved at least the stated level of earnings




   6. It appears that before August, the merchant processing a substantial amount through their Bank of America merchant
   account. Please clarify the merchants current relationship with Bank of America. Will they be opening a third merchant
   account through Nuvei or transferring volume?




   If you could help with answering the above at your earliest convenience, that would be greatly appreciated.



   --



        Tyler Heugly

        President


                                                    Attachment A                                   PX 47, 4705
Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 77 of 144




           SMB Global

           m: 801-882-5217

           w: www.smbglobalpayments.com e: tyler@smbglobalpayments.com




                             Attachment A                     PX 47, 4706
                   Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 78 of 144
Sent:        Mon, 7 Jan 2019 10:01:48 -0700
Subject:     Re: Discover Entitlement - Raging Bull
From:        Jordan Reyna <jordan@ragingbull.com>
To:          "Glass, Tyler" <Tyler.Glass@firstdata.com>

Thanks Tyler. Wish they would give us more clarity on their "external research." A conversation could make all the
difference and I think there's a lot of confusion on both ends. I think it would be fair for them to hear us out before giving us
the death penalty.

On Mon, Jan 7, 2019 at 9:52 AM Glass, Tyler <Tyler.Glass@firstdata.com> wrote:


  Hello Jordan,



  Wanted to get back to you regarding the Discover entitlement. Please see below response:



  “Hi Tyler, despite BAMS’ commitment to work with the client, Discover has advised that they will not
  allow the merchant to re-enable Discover, based on their business model and external research
  relating to cardholder complaints.”



  Sorry we could not help regain the Discover entitlement.



  On another note, the account is scheduled to be reviewed again. Can you please send FYE 2017
  statements when they are available?



  Thank you,

  Tyler Glass




  From: Jordan Reyna <jordan@ragingbull.com>
  Sent: Friday, December 21, 2018 9:32 AM
  To: Glass, Tyler <Tyler.Glass@firstdata.com>
  Subject: Re: Discover Entitlement - Raging Bull



  Great, thanks for the update.



  On Fri, Dec 21, 2018 at 7:24 AM Glass, Tyler <Tyler.Glass@firstdata.com> wrote:

   Jordan,



                                                          Attachment A                            PX 47, 4707
               Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 79 of 144
Saw your email and I’ve forwarded it to Michael and requested he advise on next steps.



Stay tuned. I will let you know what I hear.



Thank you,

Tyler Glass



From: Jordan Reyna <jordan@ragingbull.com>
Sent: Friday, December 21, 2018 9:15 AM
To: Glass, Tyler <Tyler.Glass@firstdata.com>
Subject: Re: Discover Entitlement - Raging Bull



Sent you Verifi's written reply confirming they do not have access to client credit card information. Please keep me
posted as we'd like to get Discover back up and running and hopefully Michael Park can help us with some connections
there.



Jordan



On Wed, Dec 19, 2018 at 7:15 AM Jordan Reyna <jordan@ragingbull.com> wrote:

 Tyler,



 We no longer have the letter unfortunately. However, thanks for the info regarding the Verifi request. They do not see
 credit card information. I will get a written letter verifying this. Hopefully this is the only hoop we have to jump
 through to move this forward. Thanks for your efforts on this so far.



 Jordan



 On Wed, Dec 19, 2018 at 7:03 AM Glass, Tyler <Tyler.Glass@firstdata.com> wrote:

  Hello Jordan,



  Please see below response regarding getting Discover entitlement back.



  “Tyler, we would also need to confirm that the services performed by Verifi do not include access
  to full cardholder data. Currently , Verifi is not registered as a TPSP with BAMS. So, we would
                                                   Attachment A                             PX 47, 4708
                 Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 80 of 144




need confirmation from Verifi in writing that they do not perform services for any BAMS merchant
that includes access to full cardholder data. Otherwise, we would need to get them registered
as a TPSP.



We would need to confirm this information and get a comfort level from BAMS Credit, before we
could reach out to Discover to request a re-enablement of the acceptance.”



See if you can get the above and I will pass it along.



Also, were you able to get a copy of that letter from Bank of America?




Thank you,

Tyler Glass

The information in this message may be proprietary and/or confidential, and protected from disclosure. If the reader
of this message is not the intended recipient, or an employee or agent responsible for delivering this message to the
intended recipient, you are hereby notified that any dissemination, distribution or copying of this communication is
strictly prohibited. If you have received this communication in error, please notify First Data immediately by replying
to this message and deleting it from your computer.




                                                  Attachment A                            PX 47, 4709
                   Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 81 of 144
From:      "Glass, Tyler" <Tyler.Glass@firstdata.com>
To:        Jordan Reyna <jordan@ragingbull.com>, Anthony Bell <anthony@ragingbull.com>
Subject:   RE: Wednesday's Call
Sent:      Tue, 22 May 2018 14:19:46 +0000

 Jordan,

 The main talking point of the call will be chargebacks. The levels have been extremely high for a long time. The analyst who
 preceded me, Rosemarie, was even working with you guys to reduce chargebacks, but levels remain high. Additionally, processing
 volume has significantly increased this year which inherently increases our risk.

 Another conversation point on our call will be the products offered. A lot of our risk is derived from prepayment risk. That is, the
 time it takes between when a credit card is charged and when the products/services are rendered. I know Raging Bull offers annual
 subscriptions so we believe our risk figure may even be understated.

 Any information you can provide pertaining to the above points would be great.

 Thank you,
 Tyler Glass

 From: Jordan Reyna [mailto:jordan@ragingbull.com]
 Sent: Tuesday, May 22, 2018 9:50 AM
 To: Glass, Tyler; Anthony Bell
 Subject: Re: Wednesday's Call

 Also, please let us know if there is any information you would like for us to have on hand for the meeting so that we can
 make it the most beneficial/productive as possible. We'd like to get an idea of what will be discuss as we are flying blind
 a bit going into the meeting.

 Jordan

 On Tue, May 22, 2018 at 8:48 AM, Jordan Reyna <jordan@ragingbull.com> wrote:
 Yes, sounds good. Thanks.

 On Tue, May 22, 2018 at 8:46 AM, Glass, Tyler <Tyler.Glass@firstdata.com> wrote:
 It appears there are some conflicts on our end for 12:30pm. Can you do 1:30pm?

 Thank you,
 Tyler Glass

 From: Jordan Reyna [mailto:jordan@ragingbull.com]
 Sent: Tuesday, May 22, 2018 9:30 AM
 To: Glass, Tyler
 Subject: Wednesday's Call

 I need to push back 30 mins to 12:30pm EST.

 Jordan
 The information in this message may be proprietary and/or confidential, and protected from disclosure. If the reader of
 this message is not the intended recipient, or an employee or agent responsible for delivering this message to the intended
 recipient, you are hereby notified that any dissemination, distribution or copying of this communication is strictly
 prohibited. If you have received this communication in error, please notify First Data immediately by replying to this
 message and deleting it from your computer.


                                                       Attachment A                                 PX 47, 4710
                   Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 82 of 144
From:         "Glass, Tyler" <Tyler.Glass@firstdata.com>
To:           "Cedeno, Jessica (BAMS)" <Jessica.Cedeno@bankofamericamerchant.com>, Jordan Reyna <jordan@ragingbull.com>
Subject:      RE: Re: Bank of America Merchant
Sent:         Tue, 30 Jan 2018 16:59:06 +0000

 Hello Jordan,

 How have you been doing with reducing chargebacks? With the increase in processing volume, it seems that chargebacks have
 increased as well.

 I want to stress the importance of reducing chargeback levels. Visa and Mastercard reserve the right to charge fines to merchant’s
 with excessive chargebacks, which depending on the circumstances can be very large.

 Chargeback levels for the last few months are as follows:
    -   Oct 2017 – 7.18% by volume, 5.66% by count
    -   Nov 2017 – 4.72% by volume, 3.19% by count
    -   Dec 2017 – 1.64% by volume, 2.24% by count
    -   Jan 2018 – 3.64% by volume, 4.57% by count

 Clearly, chargeback levels looked to be showing a positive trend from October to December. However, January levels shot up again.
 Aside from breaking out each entity into its own processing MID, what is the company doing to reduce these chargeback levels?

 Thank you,

 Tyler Glass
 Credit Risk Manager
 131 Varick Street
 New York, NY 10013
 Office: (212) 515-1052
 Email: Tyler.Glass@firstdata.com




 From: Cedeno, Jessica (BAMS)
 Sent: Monday, January 22, 2018 1:28 PM
 To: Jordan Reyna
 Cc: Glass, Tyler
 Subject: RE: Re: Bank of America Merchant

 Hi Jordan,

 Happy New Year! Jordan, you should be able to retrieve chargeback details from Client Line. If you were to contact Client Line Support directly they’ll gladly
 assist you with setting up your notifications, preferences as well as create a report(s) of most occurrences including chargebacks. Here’s that number
 1.800.285.3978 . Thank you for your ongoing commitment to address our chargeback concerns. As always, please feel free to contact me as needed. Have a
 GREAT day!




 Jessica Cedeno
 Client Relations Field Manager
 Bank of America Merchant Services
 Mobile: 817.691.3213| Fax: 402.916.2171
 jessica.cedeno@bankofamericamerchant.com




 Customer Service: 800.430.7161 | Clover Support: 855.853.8340

                                                                 Attachment A                                              PX 47, 4711
                      Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 83 of 144
The information in this message may be proprietary and/or confidential, and protected from disclosure. If the reader of this message is not the intended recipient, or an employee
or agent responsible for delivering this message to the intended recipient, you are hereby notified that any dissemination, distribution or copying of this communication is strictly
prohibited. If you have received this communication in error, please notify Bank of America Merchant Services immediately by replying to this message and deleting it from your
computer.




From: Jordan Reyna [mailto:jordan@ragingbull.com]
Sent: Monday, January 22, 2018 11:09 AM
To: Glass, Tyler
Cc: Cedeno, Jessica (BAMS)
Subject: Re: Re: Bank of America Merchant

I have access to clientline since that's who we handle chargebacks through but from what I see I am not sure on how to
find out which ones we've won or lost.

Jessica - Do you have any insights on how I can figure this out? I'd like to start finding that information and using it for
my reporting. Also, we are in the process of engaging chargebacks911 to help with our chargeback rate. We are still in the
prelim stages but are committed to getting that rate down.

On Mon, Jan 22, 2018 at 10:57 AM, Glass, Tyler <Tyler.Glass@firstdata.com> wrote:
Jordan,

I can see a brief overview of chargeback activity but all merchants should have access to more detailed chargeback media on Client
Line. Do you have access to it?

If not, I believe Jessica can help with that. Unfortunately, I do not deal too much with Client Line?

Thank you,

Tyler Glass
Credit Risk Manager
131 Varick Street
New York, NY 10013
Office: (212) 515-1052
Email: Tyler.Glass@firstdata.com




From: Jordan Reyna [mailto:jordan@ragingbull.com]
Sent: Monday, January 22, 2018 11:05 AM
To: Glass, Tyler
Subject: Fwd: Re: Bank of America Merchant

Tyler,
Are you my contact regarding chargebacks? I need to find out which chargebacks we've won and lost recently.
If you aren't the guy, can you point me in the right direction?

Jordan

---------- Forwarded message ----------
From: Jordan Reyna <jordan@ragingbull.com>
Date: Wed, Jan 17, 2018 at 11:41 AM
Subject: Re: Re: Bank of America Merchant
To: "Glass, Tyler" <Tyler.Glass@firstdata.com>

Thanks. Sent!

                                                                         Attachment A                                                      PX 47, 4712
                       Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 84 of 144




Jordan

On Wed, Jan 17, 2018 at 11:36 AM, Glass, Tyler <Tyler.Glass@firstdata.com> wrote:




      This is a secure message.

      Click here within 14 days of receiving the message on a mobile
      device. After 14 days, please download the attachment to read
      this email.



      More Info




First Data Privacy Statement: For support e-mail: administration@e-customer-service.com
Protecting the privacy of users of the secure mail system is important to us. Our Online
Privacy Statement is designed to inform you about our collection and use of personal
information on this web site. To read more about the First Data’s Privacy statement click on
the URL http://www firstdata.com/en us/privacy.html


Secured by Proofpoint Encryption, Copyright © 2009-2017 Proofpoint, Inc. All rights
reserved.




The information in this message may be proprietary and/or confidential, and protected from disclosure. If the reader of
this message is not the intended recipient, or an employee or agent responsible for delivering this message to the intended
recipient, you are hereby notified that any dissemination, distribution or copying of this communication is strictly
prohibited. If you have received this communication in error, please notify First Data immediately by replying to this
message and deleting it from your computer.




                                                                  Attachment A                 PX 47, 4713
                     Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 85 of 144




RagingBull Elite Subscription Refund Inquiry
   From:                         Tanzer <tanzer@ragingbull.com>
   To:
   Bcc:                          kaylas@ragingbull.com
   Date:                         Thu, 03 Dec 2020 11:26:04 -0500
Good morning       ,
My name is Tanzer, and we recently spoke on the phone regarding your $4,999 payment for RagingBull Elite. Attached to this email is
the order form you used to purchase the product, with the refund policy next to it.

In your case this was a one-time purchase, and the order form requires you to check the terms and conditions before you go to check
out. Our services physically will not let you check out without first confirming that you read and understood those terms. The terms on
RagingBull Elite are attached in the picture that I have sent to you, and I circled the refund policy.

As an agent, my job is to:

1) Make sure you understand how to navigate our dashboard and systems
2) Uphold our policies that we have all across our website and app for situations exactly like this

The purpose of RagingBull Elite is to learn the trading principles of each one of our gurus so they can be applied to enhance your own
trading. With Elite you have access to every program we offer here at RagingBull, as well as every program we will offer in 2021. You
have access to the chatrooms, the hundreds of hours of training material, the portfolios, the watchlists, the scanners, and the trade
alerts. These materials are posted all across your member dashboard, most of which are accessible 24/7.

RagingBull has a strict no refund policy which you may view on the Terms and Conditions on the Order Form you purchased your initial
subscription from, as well as on this page: https://ragingbull.com/refund-policy/

I would however be more than happy to walk you through each and every part of your service. I'd be glad to schedule another call with
you directly about Elite and together we'll work through the program so you can utilize every part of the service. I look forward to
connecting.




                                                         Attachment A                                 PX 47, 4714
Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 86 of 144
                     Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 87 of 144




MasterCard Chargeback Program
   From:         erickn@stripe.com
   To:           kaylas@ragingbull.com, Austin <austin@ragingbull.com>, nickrousseau@stripe.com
   Date:         Fri, 28 Aug 2020 19:07:55 -0400
Hello Austin and Kayla,

I just received a notice from our Risk team that Raging Bull did hit the MasterCard Chargeback program for the month of July. Below is
the official communication regarding that information.

If you have questions on this item or want to sync with me early next week to brainstorm some quick actions we can take (outside of
your ongoing projects to influence this), I'd be happy to setup a session and work through this with you.

We are also available to answer any questions over E-Mail if that is more convenient for you!

Thanks,

Erick




RagingBull.com, LLC was identified this month for MasterCard's excessive chargeback program (ECM). MasterCard's program is such
that your August 2020 identification is based on chargebacks from the previous month, July 2020, over charges from the month before
that, June 2020.**STATS**
Here are your account's figures passed on to us from Mastercard for July 2020:
- July 2020 Chargeback count: 140
- June 2020 Sales count: 8531
- CB/S ratio: 1.64% You can track your dispute activity in the Analytics section of your
Dashboard: https://dashboard.stripe.com/dashboard**THRESHOLDS AND FINES**
Businesses are placed in the Excessive program when they've met or exceeded 100 chargebacks AND a 1.5% or more chargeback-to-
sales count ratio for two consecutive months. Fines can be assessed immediately at these levels. For more details about ECM, please
refer to our monitoring programs guide here: https://stripe.com/docs/disputes/monitoring-programs#ecm**NEXT STEPS**
If we have recently been in communication regarding your ECM status, if you have an active remediation plan ongoing, or if your
account is no longer active with Stripe, no immediate action is required. Otherwise, expect a follow up note from a chargeback
specialist shortly. We will also notify you when we receive the official fine amount.Please do reach out if you have any questions in the
meantime-we're always happy to help.




                                                        Attachment A                                 PX 47, 4716
Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 88 of 144




                        Attachment A                    PX 47, 4717
Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 89 of 144




                        Attachment A                    PX 47, 4718
Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 90 of 144




                        Attachment A                    PX 47, 4719
Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 91 of 144




                        Attachment A                    PX 47, 4720
Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 92 of 144




                        Attachment A                    PX 47, 4721
Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 93 of 144




                        Attachment A                    PX 47, 4722
Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 94 of 144




                        Attachment A                    PX 47, 4723
Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 95 of 144




                        Attachment A                    PX 47, 4724
Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 96 of 144




                        Attachment A                    PX 47, 4725
Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 97 of 144




                        Attachment A                    PX 47, 4726
Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 98 of 144




                        Attachment A                    PX 47, 4727
Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 99 of 144




                        Attachment A                    PX 47, 4728
Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 100 of 144




                         Attachment A                    PX 47, 4729
Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 101 of 144




                         Attachment A                    PX 47, 4730
Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 102 of 144




                         Attachment A                    PX 47, 4731
Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 103 of 144




                         Attachment A                    PX 47, 4732
Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 104 of 144




                         Attachment A                    PX 47, 4733
Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 105 of 144




                         Attachment A                    PX 47, 4734
Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 106 of 144




                         Attachment A                    PX 47, 4735
Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 107 of 144




                         Attachment A                    PX 47, 4736
Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 108 of 144




                         Attachment A                    PX 47, 4737
                   Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 109 of 144
BUSAb1712(ia)                                                 C O N FIR M A T IO N PA G E
PROCESSOR             Name:________________________________________________________________________________________________________
                            BankCard USA Merchant Services, Inc.
INFORMATION:
                       Address: _________________________________________________ ___________________________________________________
                                  2625 Townsgate Road, Suite 100, Westlake Village, CA 91361
                       URL: ______________________________________________________
                              www.bankcardusa.com                                  Customer Service #:________________________________
                                                                                                      1-800-589-8200
Please read the Program Guide in its entirety. It describes the terms under which we will provide merchant processing Services to you.

From time to time you may have questions regarding the contents of your Agreement with Bank and/or Processor. The following information
summarizes portions of your Agreement in order to assist you in answering some of the questions we are most commonly asked.

1. Your Discount Rates are assessed on transactions that qualify for certain              6. We have assumed certain risks by agreeing to provide you with
  reduced interchange rates imposed by MasterCard and Visa. Any transactions                Card processing or check services. Accordingly, we may take certain
  that fail to qualify for these reduced rates will be charged an additional fee (see       actions to mitigate our risk, including termination of the Agreement,
  Section 19 of the Program Guide).                                                         and/or hold monies otherwise payable to you (see Card Processing
2. We may debit your bank account from time to time for amounts owed to us                  General Terms in Section 24, Term; Events of Default and Section 25,
  under the Agreement.                                                                      Reserve Account; Security Interest), under cer tain circumstances.
3. There are many reasons why a Chargeback may occur. When they occur we                  7. By executing this Agreement with us you are authorizing us and
  will debit your settlement funds or settlement account. For a more detailed               our Affiliates to obtain financial and credit information regarding your
  discussion regarding Chargebacks see Section 10 of Card Processing Operating              busi ness and the signers and guar antors of the Agreement until all
  Guide.                                                                                    your obliga tions to us and our Affiliates are satisfied.
4. If you dispute any charge or funding, you must notify us within 60 days of the         8. The Agreement contains a provision that in the event you
  date of the statement where the charge or funding appears for Card Processing.            terminate the Agreement early, you will be responsible for the
5. The Agreement limits our liability to you. For a detailed descrip tion of the            payment of an early termi nation fee as set forth in Part III, A.3 under
  limitation of liability see Section 21 of the Card Processing General Terms.              “Additional Fee Information.”



9. Card Organization Disclosure
Visa and MasterCard Member Bank Information: Westamerica Bank
The Bank’s mailing address is 3750 Westwind Blvd., Suite 210 Santa Rosa, CA 95403, and its phone number is (800) 939-9942.

Important Member Bank Responsibilities:                                      Important Merchant Responsibilities:
a) The Bank is the only entity approved to extend acceptance of Card         a) Ensure compliance with Cardholder data security and storage requirements.
  Organization products directly to a Merchant.                              b) Maintain fraud and Chargebacks below Card Organization thresholds.
b) The Bank must be a principal (signer) to the Merchant Agreement.          c) Review and understand the terms of the Merchant Agreement.
c) The Bank is respons ble for educating Merchants on pertinent Visa         d) Comply with Card Organization rules.
  and MasterCard rules with which Merchants must comply; but this            e) Retain a signed copy of this Disclosure Page.
  information may be provided to you by Processor.                           f) You may download “Visa Regulations” from Visa’s website at:
d) The Bank is responsible for and must provide settlement funds to the         http://usa.visa.com/merchants /operations/op regulations.html
  Merchant.                                                                  g) You may download “MasterCard Regulations” from MasterCard’s website at:
e) The Bank is responsible for all funds held in reserve that are derived       http://www.mastercard.com/us/merchant/support/rules.html
  from settlement.




Print Client's Business Legal Name:        RagingBull.com LLC


By its signature below, Client acknowledges that it has received the complete Program Guide [version BUSAb1712(ia)] consisting of 40 pages
(including this confirmation).

Client further acknowledges reading and agreeing to all terms in the Program Guide, which shall be incorporated into Client’s Agree ment.
Upon receipt of a signed facsimile or original of this Confirmation Page by us, Client’s Application will be processed.

NO ALTERATIONS OR STRIKE-OUTS TOTHE PROGRAM GUIDE WILL BE ACCEPTED.

Client’s Business Principal:
Signature (Please sign below) :



 Signature
                 X Jeff Bishop
                     Jeff Bishop (Sep 24, 2020 19:42 EDT)                        Title:   CEO                                   Date:   9/24/2020

Please Print Name of Signer:    Jeff Bishop



BUSAb1712(ia)


                                                                  Attachment A                                                  PX 47, 4738
                   Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 110 of 144
BUSAb1712(ia)                                                 C O N FIR M A T IO N PA G E
PROCESSOR              Name:________________________________________________________________________________________________________
                             BankCard USA Merchant Services, Inc.
INFORMATION:
                       Address: _________________________________________________ ___________________________________________________
                                  2625 Townsgate Road, Suite 100, Westlake Village, CA 91361
                       URL: ______________________________________________________
                              www.bankcardusa.com                                  Customer Service #:________________________________
                                                                                                      1-800-589-8200
Please read the Program Guide in its entirety. It describes the terms under which we will provide merchant processing Services to you.

From time to time you may have questions regarding the contents of your Agreement with Bank and/or Processor. The following information
summarizes portions of your Agreement in order to assist you in answering some of the questions we are most commonly asked.

1. Your Discount Rates are assessed on transactions that qualify for certain              6. We have assumed certain risks by agreeing to provide you with
  reduced interchange rates imposed by MasterCard and Visa. Any transactions                Card processing or check services. Accordingly, we may take certain
  that fail to qualify for these reduced rates will be charged an additional fee (see       actions to mitigate our risk, including termination of the Agreement,
  Section 19 of the Program Guide).                                                         and/or hold monies otherwise payable to you (see Card Processing
2. We may debit your bank account from time to time for amounts owed to us                  General Terms in Section 24, Term; Events of Default and Section 25,
  under the Agreement.                                                                      Reserve Account; Security Interest), under cer tain circumstances.
3. There are many reasons why a Chargeback may occur. When they occur we                  7. By executing this Agreement with us you are authorizing us and
  will debit your settlement funds or settlement account. For a more detailed               our Affiliates to obtain financial and credit information regarding your
  discussion regarding Chargebacks see Section 10 of Card Processing Operating              busi ness and the signers and guar antors of the Agreement until all
  Guide.                                                                                    your obliga tions to us and our Affiliates are satisfied.
4. If you dispute any charge or funding, you must notify us within 60 days of the         8. The Agreement contains a provision that in the event you
  date of the statement where the charge or funding appears for Card Processing.            terminate the Agreement early, you will be responsible for the
5. The Agreement limits our liability to you. For a detailed descrip tion of the            payment of an early termi nation fee as set forth in Part III, A.3 under
  limitation of liability see Section 21 of the Card Processing General Terms.              “Additional Fee Information.”



9. Card Organization Disclosure
Visa and MasterCard Member Bank Information: Wells Fargo Bank N.A.
The Bank’s mailing address is PO Box 6079, Concord, CA 94524, and its phone number is (844) 284-6834.

Important Member Bank Responsibilities:                                      Important Merchant Responsibilities:
a) The Bank is the only entity approved to extend acceptance of Card         a) Ensure compliance with Cardholder data security and storage requirements.
  Organization products directly to a Merchant.                              b) Maintain fraud and Chargebacks below Card Organization thresholds.
b) The Bank must be a principal (signer) to the Merchant Agreement.          c) Review and understand the terms of the Merchant Agreement.
c) The Bank is respons ble for educating Merchants on pertinent Visa         d) Comply with Card Organization rules.
  and MasterCard rules with which Merchants must comply; but this            e) Retain a signed copy of this Disclosure Page.
  information may be provided to you by Processor.                           f) You may download “Visa Regulations” from Visa’s website at:
d) The Bank is responsible for and must provide settlement funds to the         http://usa.visa.com/merchants /operations/op regulations.html
  Merchant.                                                                  g) You may download “MasterCard Regulations” from MasterCard’s website at:
e) The Bank is responsible for all funds held in reserve that are derived       http://www.mastercard.com/us/merchant/support/rules.html
  from settlement.




Print Client's Business Legal Name:     RagingBull.com LLC


By its signature below, Client acknowledges that it has received the complete Program Guide [version BUSAb1712(ia)] consisting of 40 pages
(including this confirmation).

Client further acknowledges reading and agreeing to all terms in the Program Guide, which shall be incorporated into Client’s Agree ment.
Upon receipt of a signed facsimile or original of this Confirmation Page by us, Client’s Application will be processed.

NO ALTERATIONS OR STRIKE-OUTS TOTHE PROGRAM GUIDE WILL BE ACCEPTED.

Client’s Business Principal:
Signature (Please sign below) :



 Signature
                 X Jeff       Bishop
                   Jeff Bishop (Sep 24, 2020 19:42 EDT)                          Title:   CEO                                   Date:   9/24/2020

Please Print Name of Signer:   Jeff Bishop



BUSAb1712(ia)


                                                                  Attachment A                                                  PX 47, 4739
Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 111 of 144




                         Attachment A                    PX 47, 4740
     Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 112 of 144




                     RESERVE/ACH HOLD ACKNOWLEGEMENT AND ACCEPTANCE

 Your application for merchant processing is approved pending acknowledgement and acceptance of the
 following reserve terms. These terms are incorporated into and made part of the terms and conditions of
 your Merchants Application and Agreement.

 The merchant (“Merchant”) whose name is set forth at the bottom of this Reserve Acknowledgement And
 Acceptance Agreement hereby agrees that at the request of BankCard USA (BUSA) it will immediately
 deposit into a non-interest bearing account or accounts (“Merchant Reserve Account”) with the Bank, funds
 to be used as a security deposit against amounts owed to the Bank or BUSA by the Merchant in accordance
 with the terms of “BankCard USA” (“Merchant Agreement”) and the terms of the BUSA “Merchant
 Account Application” (“Application”). Merchant Reserve Account may be required in the form of a
 security deposit account established prior to the commencement of transaction processing (“Up Front
 Reserve”) and held for a length of time determined by BUSA and the Bank. Such reserved funds will
 remain the asset of the Merchant, but may not be withdrawn by the Merchant until such time as released by
 the Bank pursuant to the Merchant Agreement. BUSA may require certain merchants to have a (“Rolling”)
 reserve with the (Upfront Reserve”). Merchants on BUSA’s rolling reserve program will either be on a 6
 month or 12 month rolling cycle depending on the risk level of the merchant.

 In accordance with the terms of the Merchant Agreement, the BUSA Application and this
 Acknowledgement, the Merchant authorizes BUSA to debit the specified percentage from their total daily
 gross sales to be placed into the reserve account. Merchant understands that BUSA or the Bank is
 authorized by the merchant to debit the reserve account for any and all fees owed to BUSA or the Bank.
 All fees will include but are not limited to processing fees, chargeback fees, investigation fees, association
 fines/fees, and any other amounts due to BUSA or Bank.

 After the Rolling Reserve Holding Period, BUSA will begin to release reserves for the first month that
 reserves accrued as long as the merchant is in good standing. Merchant’s chargebacks must be below 1%
 and merchant must be processing according to their approved volumes. BUSA or the Bank reserves the
 right to hold any releases or increase reserves without notice to the merchant due to suspicious activity on
 the merchant account, exceeding approved volume, excessive chargebacks, NSF’s, or the merchant
 violating any portion of the merchant agreement with BUSA. BUSA or the Bank will use their discretion
 in releasing reserves once BUSA or the Bank is no longer exposed to potential losses.

 Merchant Name:   RagingBull
 Principal’s Name: Jeff Bishop

 Numbers of days ACH hold:             1 day

 Percentage UP Front Deposit:           Percentage of Rolling Reserve: 10 %

 Length of Time Rolling Reserve funds held in reserve:      6    months.


 I have read and understand the above, the Merchant Agreement and hereby give my consent to the terms
 specified, in addition to any provisions in the BankCard USA (BUSA) Merchant Account Application,
 which are hereby confirmed:

Jeff Bishop                                                                             9/24/2020
 _____________________________________________ (Merchant signature) Date: __________________
Jeff Bishop (Sep 24, 2020 19:42 EDT)




                                                Attachment A                                  PX 47, 4741
Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 113 of 144




                         Attachment A                    PX 47, 4742
                     Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 114 of 144




Ending Bank of America Processing
    From:                  Jordan Reyna <jordan@ragingbull.com>
    To:                    Jeff Bishop <jeff@ragingbull.com>, Anthony Bell <anthony@ragingbull.com>
    Date:                  Tue, 02 Jul 2019 16:05:31 -0400
    Attachments:           Raging Bull Termination Notice 7-2-19.pdf (399.38 kB)
Jeff,
I spoke with BofA and they are terminating out relationship fully with them. We have 35 days from today to transfer all future renewal
and end processing with them. Here are more details from the call.

-BofA to collect $300k in collateral that will be returned 90 days after dormancy (for any future cbs that may come in after account
closes)
- The $300k will be collected at an amount of 25% daily over the next 35 days.

If we can close our processing with them sooner than that I think we can skip giving them so much collateral since they won't be able to
pull it from our processing.

I'd like to get priority with Pell and the dev team to make this transition complete. I'll also be working with Chase to further look into
processing with them to diversify.

WE need to find a way to get all future renewals scheduled for BofA to be redirected to Stripe.

Jordan




                                                           Attachment A                                   PX 47, 4743
        Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 115 of 144




VIA FEDEX


July 2, 2019


Jordan Reyna
RagingBull.Com LLC (f/k/a Lighthouse Media LLC)
62 Calef Highway
Lee, NH 03861

                                     NOTICE OF TERMINATION
                                  RagingBull.com (MID:                     )

Dear Jordan:

We are writing pursuant to the Merchant Processing Application and Agreement, including the Program Guide
thereto (as amended from time to time, collectively, the “Merchant Agreement”) entered into by and among
RagingBull.com (formerly known as Lighthouse Media LLC) (“you”), Banc of America Merchant Services,
LLC (“BAMS”), and Bank of America, N.A. (“Bank” and together with BAMS, “we” or “us”) on or around
February 21, 2014. Upon review of your merchant account, it has been determined that we cannot continue
providing services under the Merchant Agreement. Accordingly, we will terminate the Merchant Agreement
effective thirty-five (35) days from the date of this letter (the “Termination Date”). You should make
alternative arrangements for accepting card payments prior to the Termination Date.

In connection with the termination of your Merchant Agreement and in accordance with your Merchant
Agreement, we will be increasing the Reserve Account by an additional amount of Three Hundred Thousand
and 00/100 Dollars ($300,000.00), for a total Reserve Account amount of Eight Hundred Thousand and
00/100 Dollars ($800,000). This is the amount we believe is necessary to cover any unbilled processing costs
plus our estimated exposure based on reasonable criteria for chargebacks, unshipped merchandise and/or
unfulfilled services as applicable, and any other liabilities anticipated under the Merchant Agreement. We will
begin funding the additional amount of the Reserve Account effective July 8, 2019 by holdback of 25% of
daily deposits until the Reserve Account is fully funded. In general, we will attempt to collect amounts that
you owe to us in the same manner that we collect such amounts today. However, we reserve the right, at any
time, to collect any amounts by debiting the Reserve Account or in any other manner permitted under the
Merchant Agreement.

After the Termination Date, all sales and refunds must be submitted to your new service provider. If any sales
are processed through your merchant account with us after the Termination Date, we will divert those sales to
a Reserve Account and any refunds without an offsetting sale will be rejected. Any funds moved into the
Reserve Account will be returned to you after the expiration of all chargeback periods and after we have
determined that there will be no further exposure or liability to us arising from the transactions that you have
submitted through us. Depending upon the activity in your account, this period should be less than ten months
from your final processing date.


                                                                         Mail Code NC1-028-15-01, 150 North College Street
                                                                                          Charlotte, North Carolina 28255
                                             Attachment A                                    PX 47, 4744
      Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 116 of 144




Certain obligations under the Merchant Agreement survive termination, including your financial responsibility
to reimburse us for any chargebacks, fines, fees, and/or assessments that arise from or relate to the transactions
you submit to us for processing, even if received after the Termination Date.

Nothing contained herein shall be deemed a waiver of any rights we may have under the Merchant Agreement
or otherwise, and we expressly reserve all such rights.

If you have any questions, please feel free to contact us.



Sincerely,


Tyler Glass
Bank of America Merchant Services Credit Risk Department




                                             Attachment A                                   PX 47, 4745
Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 117 of 144




                         Attachment A                    PX 47, 4746
Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 118 of 144
Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 119 of 144
Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 120 of 144
Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 121 of 144
Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 122 of 144




                         Attachment B                    PX 47, 4751
Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 123 of 144




                         Attachment B                    PX 47, 4752
Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 124 of 144
Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 125 of 144




                         Attachment B                    PX 47, 4754
Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 126 of 144




                         Attachment B                    PX 47, 4755
Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 127 of 144




                         Attachment B                    PX 47, 4756
Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 128 of 144




                         Attachment B                    PX 47, 4757
Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 129 of 144
Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 130 of 144
Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 131 of 144
          Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 132 of 144
derived from Merchant, and further waives any and all rights or defenses arising by reason of any modification or change in the terms of the Agreement whatsoever, including, without
limitation, the renewal, extension, acceleration, or other change in the time any payment or other performance there under is due, and / or any change in any interest or discount rate or fee
there under Guarantor confirms that Guarantor, collectively or individually, is a party to the Agreement, and unconditionally and specifically authorizes Bank and ISO or their authorized
agents, to debit any overdue fees, costs, chargebacks, fines, fees, penalties, expenses or obligations under the Agreement and / or any contractual relationship with Bank and ISO from any
personal checking account or other account owned or controlled by Guarantor, and further to report any default hereunder on Guarantor’s personal Credit Bureau Report Guarantor agrees
to pay all costs and expenses of whatever nature, including attorneys’ fees and other legal expenses, incurred by or on behalf of Bank in connection with the enforcement of this Guaranty


Guarantor 1                                                                                                                            Date:
                                                                                                                                      Oct 1, 2020

Guarantor 2                                                                                                                            Date:
                                                                                                                                      Oct 1, 2020




                                                                                  Page 4 of 14

                                                                         Attachment C                                                                PX 47, 4761
        Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 133 of 144
                        MERCHANT ACCOUNT APPLICATION AND AGREEMENT V1.5

                                                  BANK DISCLOSURE: Member Bank Information
                                                     Avidia Bank | 42 Main St | Hudson, MA 01749
Important Bank Responsibilities
1. Avidia Bank is the only entity approved to extend acceptance of VISA products directly to a Merchant.
2. Avidia Bank must be a principal (signor) to the Merchant Agreement
3. Avidia Bank is responsible for educating Merchants on pertinent VISA Operating Regulations with which Merchants must comply.
4. Avidia Bank is responsible for and must provide settlement funds to the Merchant
5. Avidia Bank is responsible for all funds held in reserve that are derived from settlement.

Important Merchant Responsibilities
1. Ensure compliance with cardholder data security and storage requirements.
2. Maintain fraud and chargebacks below thresholds
3. Review and understand the terms of the Merchant Agreement.
4. Comply with VISA Operating Regulations
The responsibilities listed above do not supersede terms of the Merchant Agreement and are provided to ensure the Merchant understands some important obligations
of each party and that the VISA Member – Avidia Bank - is the ultimate authority should the Merchant have any problems.



Principal 1 Signature                                 Date                               Principal 1 Printed Name & Title
                                                     Oct 1, 2020                        Jeff Bishop

Principal 2 Signature                                 Date                               Principal 2 Printed Name & Title
                                                     Oct 1, 2020                        Jason Bond




                                                                           Page 5 of 14

                                                                 Attachment C                                                 PX 47, 4762
          Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 134 of 144
                                                             MERCHANT AGREEMENT V1.5
In consideration of the mutual promises and covenants contained in this Merchant
Agreement (“Agreement”), and the agreement of Merchant to participate in the card
                                                                                                4. Term and Termination Fee
processing services program established by Bank, the parties agree as follows                   This Agreement shall become effective when all parties sign the Merchant Application form
                                                                                                to which this Agreement is attached (or in connection with which this Agreement is
1. Parties
                                                                                                provided) and, unless sooner terminated, shall remain in effect for a term of three (3) years
The parties to this Agreement are Avidia Bank, a federally chartered bank whose address is      This Agreement shall renew automatically for successive terms of one (1) year each, unless
42 Main Street, Hudson MA 01749 (“Bank”), Maverick BankCard, Inc, a California                  any party provides written notice of termination to the other parties at least 90 days prior
corporation, whose address is 26520 Agoura Road 1st Floor, Calabasas CA 91302 (“ISO”),          to the end of the then-current term All existing obligations, warranties, indemnities and
and the Merchant set forth on the Merchant Application form to which this Agreement is          agreements with respect to Transactions entered into be- fore such termination shall
attached (“Merchant”)                                                                           remain in full force and effect, and, regardless of any such termination, Merchant shall
                                                                                                remain liable for all obligations to Cardholders and Bank that are incurred while this
2. Definitions                                                                                  Agreement is in effect In the event this agreement is terminated early, Merchant hereby
For the purposes of this Agreement and the Schedules referred to herein, the following          authorizes Bank or ISO to charge an “Early Termination Fee” and charge, deduct, and/or
definitions apply unless the context otherwise requires                                         offset as authorized herein an amount equal to the average overall monthly fees multiplied
                                                                                                by remaining months in agreement (provided in no event shall either such amount exceed
“Address Verification” means a service that allows Merchant to verify the home address of       the maximum amount permitted by applicable state law) The parties agree that the amount
Cardholders with the relevant Issuer                                                            set forth in the previous sentence is not a penalty, but instead a fair calculation of the
“Applicable Law” means (i) all applicable federal, state and local laws, rules and              damages that ISO and/or Bank would suffer, and that such amount is otherwise extremely
regulations; and (ii) the Rules                                                                 difficult if not impossible to calculate due to the specific nature and complexities of the
                                                                                                electronic payment processing industry The termination fee shall not be ISO or Bank’s
“Association(s)” means VISA U S A , Inc (“Visa”), MasterCard International Incorporated         exclusive remedy and shall apply in the event of early termination for any reason
(“MasterCard”) and Discover Financial Services LLC (“Discover”)                                 whatsoever related to Merchant’s breach of this Agreement regardless of the party that
“Authorization” means an affirmative response, by or on behalf of an Issuer to a request to     ultimately terminates the Agreement
effect a Transaction, that a Transaction is within the relevant Cardholder’s available credit
                                                                                                5. Merchant Operating Account
limit and that the Cardholder has not reported the Card lost or stolen All Transactions
requiring Authorization by the Associations must be authorized                                  Prior to accepting any Cards, Merchant shall establish or maintain a demand deposit
                                                                                                account at Bank, or at a financial institution approved by ISO (the “Operating Account”)),
“Authorization Center” means the facility or facilities designated from time to time by Bank
                                                                                                through which fees, charges, the Early Termination Fee, and credits due to Merchant in
or ISO to which Merchant shall submit all requests for Authorization
                                                                                                accordance with this Agreement may be processed, charged and collected by Bank and
“Business Day” means any day other than (i) a Saturday or Sunday; or (ii) a day on which        ISO Merchant authorizes Bank to debit all amounts Merchant owes Bank hereunder or any
banking institutions in New York are authorized by law or executive order to be closed (and     other agreement entered into between Merchant and Bank from the Operating Account,
on which Bank is in fact closed)                                                                whether maintained at Bank or another financial institution, at times deemed appropriate
                                                                                                by Bank, through the ACH Banking Network or by a manual debit of the Operating
“Card(s)” means either a Visa, MasterCard or Discover credit card, debit card (or other
                                                                                                Account Merchant waives any and all claims for loss or damage arising out of any such
similar card that requires a PIN for identification purposes), or pre-paid, stored-value or
                                                                                                charges or debits to the Operating Account Merchant agrees that during the Term of this
gift card
                                                                                                Agreement and for a period of at least 12 months following termination, Merchant shall
“Cardholder” means a person authorized to use a Card                                            maintain the Operating Account in good standing and shall maintain the balance of the
                                                                                                Operating Account in an amount sufficient to satisfy its obligations hereunder
“Chargeback” means a Transaction that Bank returns to Merchant pursuant to this
Agreement                                                                                       6. Reserve Account
“Forced Sale” means a sales Transaction processed without an approved electronic                Upon, or at any time after, execution of this Agreement, Merchant authorizes Bank to
Authorization number being obtained for the full amount of the sales Transaction at the         establish a non-interest-bearing reserve account at Bank in Bank’s name (the “Reserve
time the Transaction is processed                                                               Account”) in such amount as Bank or ISO from time to time may determine in their sole
                                                                                                discretion that are sufficient to satisfy Merchant’s current or future obligations related to
“Full Recourse Transactions” means mail orders, telephone orders, e-commerce (Internet)
                                                                                                transactions processed or otherwise incurred by Bank or ISO on Merchant’s behalf under
orders, Pre-Authorized Recurring Order Transactions, and other “card not present” sales
                                                                                                this Agreement, applicable law or private regulation, including amounts owed to cover any
“Issuer” means a member of an Association that enters into a contractual relationship with      Chargebacks, refunds, fees, fines, actual or potential losses, or risks, (collectively the
a Cardholder for the issuance of one or more Cards                                              “Liabilities”) Bank or ISO may fund the Reserve Account by deducting amounts from
                                                                                                payments due to Merchant, by effecting a charge against Merchant’s Operating Account or
“Merchant Statement” means an itemized monthly statement of all charges and credits to
                                                                                                against any of Merchant’s accounts at Bank or any other account authorized by Merchant
the Operating Account (as that term is defined in Section 5 of this Agreement)
                                                                                                via ACH payment as authorized herein, or by demanding payment from Merchant (which
“Monthly Chargeback Violation ” for any given calendar month, means that more than five         payment Merchant shall make within ten (10) days after receipt of any such demand) The
Chargebacks have been processed in that month and that the Transaction Chargeback               Reserve Account will be maintained for a minimum of nine months after the date on which
Ratio for that month is equal to or greater than 1%                                             this Agreement terminates or until such time as Bank determines that the release of the
                                                                                                funds to Merchant is prudent, in the best interest of Bank and ISO, and commercially
“Mid-Qualified Transactions” means any Transaction categorized as such by the processor
                                                                                                reasonable, and that Merchant’s account with Bank under this Agreement and any other
designated by Bank to settle Transactions with the Associations
                                                                                                agreement entered into between Merchant and Bank is fully resolved Merchant and ISO
“Non-Qualified Transactions” means (i) any Transaction submitted for processing more            acknowledge and agree that only Bank, and not ISO, may authorize or effect any release of
than 48 hours past the time the Authorization occurred; (ii) any Transaction missing            funds from the Reserve Account to Merchant Bank and ISO may withdraw funds from the
required data; and (iii) any Transaction categorized as such by the processor designated by     Reserve Account at any time to offset any indebtedness of Merchant to Bank that may arise
Bank to settle Transactions with the Associations                                               out of or relate to the obligations of Merchant under this agreement (including, but not
                                                                                                limited to, Chargebacks and fees) or to offset any other indebtedness of Merchant to Bank
“Normal Transaction” means a Transaction in which the Card is swiped through a terminal,
                                                                                                under any other agreement entered into between Merchant and Bank Upon expiration of
register or other device, capturing the Card information encoded on the Card’s magnetic
                                                                                                this nine-month period, or greater time if required under the Rules, any balance remaining
strip
                                                                                                in the Reserve Account will be paid to Merchant Bank will inform Merchant in writing of
“Pre-Authorized Recurring Order Transaction” means a Transaction that has been                  any charges debited to the Reserve Account during this nine-month period, or greater time
preauthorized by the Cardholder and for which the goods or services are to be delivered or      if required under the Rules Notwithstanding the foregoing, Bank, in its sole discretion,
performed in the future by Merchant without having to obtain approval from the                  may release funds from the Reserve Account prior to the expiration of such nine-month
Cardholder each time                                                                            period based on its assessment of the risks associated with effecting such release Bank
                                                                                                may deposit into the Reserve Account funds it would otherwise be obligated to pay
“Qualified Transactions” means any Transaction categorized as such by the processor
                                                                                                Merchant, if it determines such action is reasonably necessary to protect its interest
designated by Bank to settle Transactions with the Associations
                                                                                                (Bank, on its own behalf or at ISO’s request, may, without notice to Merchant, apply
“Rules” means all rules, regulations, by-laws, standards and procedures adopted and/or          deposits in the Reserve Account against any outstanding amounts Merchant owes under
amended from time to time by the Associations (including, without limitation, the Payment       this Agreement or any other agreement between Merchant and Bank or ISO Merchant
Card Industry Data Security Standard), Bank and each relevant Issuer “Rules” shall be           acknowledges and agrees that Merchant’s interest in the Reserve Account is strictly limited
deemed to include the MOG, as defined in Section 46(o)                                          to surplus funds in the Reserve Account, if any should exist, after satisfac- tion of all
                                                                                                Liabilities In the event that a court for any reason determines at any time that Bank is not
“Services” means the transaction processing services described on the attached Schedule
                                                                                                the sole and exclusive owner of the funds in the Reserve Account, then Merchant also
A, as the same may be amended from time to time by Bank, in its sole discretion
                                                                                                grants to Bank and ISO a security interest in and lien to all funds held in the Reserve
“Transaction” means the acceptance of a Card or information embossed on the Card for            Account, regardless of source, as part of a security agreement within the meaning of the
payment for goods sold and/or leased or services provided to Cardholders by Merchant and        Uniform Commercial Code Merchant also grants to Bank and ISO a security interest in and
receipt of payment from Bank, whether the Transaction is approved, declined, or processed       lien upon (i) the Bank Account (as set forth in Section 5 10) and all funds at any time in the
as a Forced Sale The term “Transaction” also includes credits, errors, returns and              Bank Account, whatever the source of such funds; (ii) future Transactions; and (iii) all
adjustments                                                                                     Merchant’s rights relating to this Agreement including, without limitation, all rights to
                                                                                                receive any payments or credits under this Agreement (collectively, the “Secured Assets”)
“Transaction Chargeback Ratio ” for any given calendar month, means the number of
                                                                                                Upon request of Bank and ISO, Merchant will execute one or more financing statements or
Chargebacks processed in that month divided by the total number of Transactions
                                                                                                other documents to evidence this security interest Merchant authorizes and appoints ISO
processed in that month
                                                                                                and Bank its attorney in fact to sign its name to any financing statement used for the
3. Services Provided to Merchant                                                                perfection of any security interest or lien granted in this Agreement Merchant represents
                                                                                                and warrants that no other party has a security interest in the Secured Assets These
During the term of this Agreement, subject to the terms and conditions of this Agreement
                                                                                                security interests and liens will secure all of Merchant’s obligations under this Agreement
(i) ISO shall provide technical documentation as needed, and technical support and
                                                                                                and any other agreements between Merchant, ISO and Bank With respect to such security
customer support (in- cluding„ without limitation, Authorization, settlement and
                                                                                                interests and liens, Bank and ISO will have all rights afforded under the Uniform
Chargeback processing and reporting), twenty-four hours each day, seven days each week,
                                                                                                Commercial Code, any other applicable law and in equity Merchant will obtain from Bank
in order to allow Merchant to accept and process Transactions; and (ii) Bank shall provide
                                                                                                and ISO written consent prior to granting a security interest of any kind in the Secured
the Services to Merchant
                                                                                                Assets to a third party In the event of a bankruptcy proceeding, Bank and ISO may
                                                                                                exercise their rights under this Agreement to debit the Reserve Account for amounts due
                                                                                                Bank and ISO regardless of the pre-petition or post-petition nature of the amount due Bank
                                                                                                and/or ISO, and Merchant promises not to contest any Motion for Relief from Automatic
                                                                                                Stay that Bank and ISO may decide to file to debit the Reserve Account Further, Bank and



                                                                                    Page 6 of 14

                                                                           Attachment C                                                             PX 47, 4763
           Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 135 of 144
ISO do not consent to the assumption of this Agreement in the event of a bankruptcy              11. Prohibited Transactions. Merchant shall not do any of the following
proceeding Nevertheless if this Agreement is assumed Merchant agrees that, in order to
establish adequate assurance of future performance within the meaning of 11 U S C Sec            (a) Establish a minimum on debit cards or greater than $10 00 on credit cards or a
365, as amended from time to time, Merchant must establish or maintain a Reserve                 maximum dollar Transaction amount;
Account in an amount satisfactory to Bank and ISO; (c) Bank and ISO have the right of            (b) Obtain multiple Authorizations for amounts less than the total sale amount;
recoupment and set-off This means that they may offset any outstanding/uncollected
amounts owed to them from (i) any amounts they would otherwise be obligated to deposit           (c) Obtain Authorization for the purpose of setting aside the Cardholder’s credit line for use
into the Account; and (ii) any other amounts ISO and Bank may owe Merchant under this            in future sales;
Agreement or any other agreement; (d) The rights conferred upon Bank and ISO in this             (d) Extend credit for or defer the time of payment of the total cash price in any Transaction;
Section are not intended to be exclusive of each other or of any other rights and remedies
of Bank and ISO under this Agreement, at law or in equity Rather, each and every right of        (e) Honor a Card except in a Transaction where a total cash price is due and payable;
Bank and ISO at law or in equity will be cumulative and concurrent and in addition to every      (f) Make any special charge to or extract any special agreement or security from any
other right                                                                                      Cardholder in connection with any Transaction;
7. Fees                                                                                          (g) Transmit or accept payment for any Transaction that was not originated directly
                                                                                                 between Merchant and a Cardholder for the sale or lease of goods or the performance of
Merchant shall pay all fees to Bank and ISO as specified on Schedule A, as amended by
                                                                                                 services of the type indicated in the Merchant Application form to which this Agreement is
Bank or ISO from time to time Bank or ISO shall collect all fees due in the manner set forth
                                                                                                 attached;
on the Agreement Merchant may request a change to its billing by contacting ISO for
approval For each Transaction, Bank or ISO will charge Merchant as follows                       (h) Honor or accept a Card as payment for any legal services or expenses arising out of or
                                                                                                 related to (i) any domestic relations matter where such services or expenses are furnished
(a) An amount (“Merchant Discount Fees”) equal to a specified percentage of the total cash
                                                                                                 to a person whose name is not embossed on a Card; or (ii) any bankruptcy, insolvency,
price of each sales and cash withdrawal Transaction (“Merchant Discount Rate”);
                                                                                                 compromise, composition or other process affecting Cardholder’s creditors;
(b) A specified amount per Transaction (“Transaction Fee”); and
                                                                                                 (i) Use Merchant’s own Card, or one to which Merchant has access, to process a
(c) A specified amount per Authorization (“Authorization Fee”)                                   Transaction for the purpose of obtaining credit for Merchant’s own benefit;
The Merchant Discount Rate, Authorization Fees and Transaction Fees are set forth on             (j) Re-process any Transaction that was previously charged back to Bank and subsequently
Schedule A Different Merchant Discount Rates apply to Qualified, Mid-Qualified and Non-          returned to Merchant, irrespective of Cardholder approval;
Qualified Transactions, as shown on Schedule A Merchant agrees that Bank will, and
                                                                                                 (k) Initiate a Transaction credit without a preceding debit at least equal to the credit;
authorizes Bank to, deduct Merchant Discount Fees from the Operating Account or Reserve
Account on a daily basis unless a monthly basis is specified on Schedule A Merchant also         (l) Initiate a Transaction credit without a balance in the Operating Account at least equal to
agrees to pay to Bank or ISO the amount of any fees, charges or penalties assessed against       the credit;
Bank or ISO by any Association or Issuer for Merchant’s vi- olation of any Applicable Law,
                                                                                                 (m) Use the Equipment or any data received thereon for any other purpose other than for
its breach of this Agreement, or violation of any Association rule or regulation Merchant
                                                                                                 determining whether or not Merchant should accept checks or Cards in connection with a
shall pay Bank or ISO for any other services provided to Merchant by Bank or ISO and for
                                                                                                 current sale or lease of goods or services;
all other fees shown on Schedule A, including, but not limited to, monthly minimum fees,
Chargeback fees and customer service fees                                                        (n) Use the Equipment or any data received thereon for credit inquiry purposes or any
                                                                                                 other purpose not authorized by this Agreement;
8. Billing                                                                                       (o) Draw or convey any inference concerning a person’s creditworthiness, credit standing,
All amounts Merchant owes to Bank or ISO, for any reason, may be charged to the                  credit capacity, character, general reputation, personal characteristics or mode of living
Operating Account or Reserve Account, recouped by adjustment to any credits due to               when any Card or check is processed as non-accepted;
Merchant, or set off against any account or property Bank or ISO holds for or on behalf of       (p) Disclose any information obtained through the Equipment to any person except for
Merchant                                                                                         necessary disclosures to affected Cardholders, Bank and/or the Issuer;
9. Security Interest                                                                             (q) Disburse funds in the form of travelers cheques, if the sole purpose is to allow the
As security for the performance by Merchant of all of its obligations under this Agreement,      Cardholder to make a cash purchase of goods or services from Merchant;
Merchant hereby grants to Bank and ISO a security interest in (i) the funds held in the          (r) Disburse funds in the form of cash;
Operating Account and in the Reserve Account; and (ii) any inventory with respect to which
a Transaction has occurred but has not yet been fulfilled Merchant will execute and deliver      (s) Accept a Card to collect or refinance an existing debt (whether originally owed to
to Bank and ISO such documents, in form satisfactory to Bank and ISO, as Bank and ISO            Merchant or otherwise) that is considered uncollectible (for example, payments to a
may reasonably request in order to perfect Bank’s and ISO’s security interest in the             collection agency or attempts to recover funds for a dishonored check) except to the extent
Operating Account, Reserve Account and such inventory, and will pay all costs and                specifically permitted by Applicable Law;
expenses associated with filing the same or this Agreement in all public filing offices, where   (t) Issue a Transaction credit in respect of goods or services acquired in a cash transaction
filing is deemed by Bank and ISO to be necessary or desirable Bank and ISO are                   which are returned;
authorized to file financing statements relating to the Operating Account, the Reserve
Account and such inventory without ISO or Bank, respectively, where authorized by law            (u) Make any cash refund to a Cardholder who has made a purchase with a credit Card (all
Merchant appoints Bank and ISO as its attorney-in-fact to execute such documents as are          Transaction credits shall be issued to the same credit Card account number used in the
necessary or desirable to accomplish perfection of any security interests This appointment       sale);
is coupled with an interest and shall be irrevocable as long as Merchant owes any amount         (v) Require a Cardholder to complete a postcard or similar device that includes the
to Bank or ISO                                                                                   Cardholder’s account number, Card expiration date, signature or any other Card account
10. Processing Transactions                                                                      data in plain view when mailed;
                                                                                                 (w) Accept a Card for the purchase of Scrip (as defined by applicable VISA regulations),
(a) Merchant shall obtain Authorizations and process Transactions using such equipment
                                                                                                 except to the extent specifically permitted by Applicable Law;
and software as may be approved from time to time by Bank and ISO, in its sole discretion
(the “Equipment”) Merchant shall validate Cards and Cardholders in face-to-face                  (x) Accept any payment directly from a Cardholder for previous Card charges incurred and
transactions as required by Applicable Law                                                       processed by Merchant;
(b) Merchant shall obtain Authorizations for Transactions in a manner required by                (y) Require, through an increase in price or otherwise, any Cardholder to pay any
Applicable Law and in the manner, and following the processes and procedures,                    surcharge in connection with any Transaction or to pay any part of any charge imposed on
determined from time to time by Bank, in its sole discretion, and communicated to                Merchant by Bank except, in either case, as expressly permitted by, and under terms and
Merchant by either Bank or ISO                                                                   conditions that comply in full with, Applicable Law;
(c) Merchant shall not submit a Transaction to Bank (electronically or otherwise) until          (z) Provide cash to a Visa cardholder unless Merchant is either (i) participating in Visa
Merchant has performed its obligations to the Cardholder in connection with the                  Cash-Back Services or (ii) a hotel or cruise line;
Transaction or obtained Cardholder’s consent for a Pre-Authorized Recurring Order
Transaction                                                                                        (aa) Cause any Cardholder to waive its right to dispute a Transaction;
(d) Merchant shall not transmit any Transaction to Bank that Merchant knows or should              (bb) Request the Card Verification Value 2 data (as defined by Visa) on any paper order
have known to be illegal, fraudulent or not authorized by the Cardholder                           form;
(e) Merchant shall not process a Transaction that does not result from an act between a            (cc) Request a Cardholder account number for any purpose that is not related to
Cardholder and Merchant                                                                            payment for goods or services;
(f) Merchant shall not request or use any Card number for any purpose other than as                (dd) Add any tax to Transactions, unless applicable law expressly requires that a
payment for its goods or services                                                                  merchant be permitted to impose a tax, and only if such tax is included in the
                                                                                                   Transaction amount and not collected separately;
(g) Merchant may transmit a Transaction that effects a prepayment of services or full
prepayment of custom-ordered merchandise, manufactured to a Cardholder’s                           (ee) Process payments for a product or service that has not been disclosed and approved
specifications, if Merchant advises Cardholder of the immediate billing at the time of the         by Bank and ISO This includes web processing and processing on a website that has not
Transaction and within time limits established by the Associations                                 been approved by Bank and ISO Merchant shall disclose to Bank and ISO all URLs
                                                                                                   through which Merchant processes transactions or otherwise accepts at the time of
                                                                                                   executing this Agreement, upon request, and before processing through any URL not
                                                                                                   previously disclosed

                                                                                                 Should Merchant engage in any of the prohibited transactions, including without limit that
                                                                                                 Merchant offers any products or services that are not bona fide and compliant with the
                                                                                                 Rules, Merchant shall be responsible to pay ISO an amount equal to the damages that ISO
                                                                                                 could suffer related to such pro- hibited conduct to include a penalty of $10,000 per
                                                                                                 occurrence, plus all costs, fees, fines, attorneys’ fees and other costs and expenses incurred
                                                                                                 by ISO




                                                                                     Page 7 of 14

                                                                            Attachment C                                                              PX 47, 4764
           Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 136 of 144
12. Prohibition of Furnishing Account Information                                                 (e) The Transaction information required by this Agreement was not submitted to Bank,
                                                                                                  or the procedures required by this Agreement to be followed in connection with
Use of Third Parties Merchant shall not, without the Cardholder’s consent, sell, purchase,        processing a Transaction were not followed;
provide or exchange any Card information in the form of Transaction documents, carbon
copies of imprinted Transaction documents, mailing lists, tapes, journal rolls or other media     (f) Bank or Issuer receives a complaint from or on behalf of a Cardholder stating that
obtained through the use of a Card to any third party Merchant may use third parties that         there is an unresolved dispute or defense to a charge (whether or not valid) between
do not have a direct agreement with Bank as Merchant’s agent for the direct delivery of           Merchant and Cardholder;
Transactions for clearing and settlement if                                                       (g) The Cardholder makes a written complaint to Bank or Issuer that the Cardholder did
(a) Merchant advises Bank that it will use a third-party processor in this capacity,              not make or authorize the Transaction;
identifying the third party so selected by Merchant;                                              (h) A setoff or counterclaim of any kind exists in favor of any Cardholder against
(b) Merchant agrees that Bank will reimburse Merchant only for the Visa Transactions              Merchant that may be asserted in defense of an action to enforce payment against the
delivered by that third-party processor to VisaNet; and                                           Cardholder in the Transaction;

(c) Merchant assumes responsibility for any failure by its third-party processor to comply        (i) The Transaction was made at or by a merchant other than Merchant;
with Applicable Law                                                                               (j) The Transaction otherwise violates the terms of this Agreement or any Applicable Law;
Merchant shall notify Bank of the identity of any third party performing services to              (k) A Transaction is charged back by an Issuer; or
Merchant in connection with which such third party has access to any Card information
                                                                                                  (l) Any representation or warranty made by Merchant in connection with the Transaction
13. Daily Reconciliation of Transactions                                                          is false or inaccurate in any respect
(a) Electronically Transmitted Transactions Bank shall control and disburse all                  In any such case, Bank shall not be obligated to accept a Transaction for credit to the
Transactionrelated settlement funds to Merchant Transactions with respect to which Bank          Operating Account If Bank has credited the Operating Account or Reserve Account for
receives payment from or through the Associations will be settled on a daily basis, and,         such a Transaction, Bank may return the Transaction to the Merchant, and Merchant shall
except as otherwise expressly provided or permitted pursuant to the terms of this                pay Bank the amount of the Transaction Merchant agrees that it is solely responsible for
Agreement, Bank shall deliver payment to Merchant in connection with such Transactions           all Chargebacks, and that ISO or Bank, without prior notice to Merchant, may (i) charge
by effecting a credit to the Operating Account equal to the reconciled and paid summary          the amount of the Transaction to the Operating Account or Reserve Account; (ii) recoup the
Transaction total of all of Merchant’s total paid summary Transactions since the previous        amount of the Transaction by adjustment of the credits due to Merchant; and/or (iii) set off
credit Notwithstanding the foregoing, Bank may, in its sole discretion, effect a credit to the   the amount of the Transaction against any account or property Bank holds for or on behalf
Operating Account in connection with any Transaction prior to the point in time Bank             of Merchant If Merchant disagrees with ISO’s or Bank’s de- cision to charge back a
receives payment in connection therewith from or through the Associations In either case,        Transaction, Merchant must so notify ISO in writing within 10 days of the Chargeback, and
Bank may, if necessary or appropriate, reduce any credit made to the Operating Account           provide documentation that the dispute has been resolved to Cardholder’s satis- faction or
by, and/or Bank may require that Merchant pay to Bank an amount equal to (i) the sum of          proof that a credit has been issued Without limiting the generality of any other provision of
all Cardholder charges denied, refused or charged back; (ii) all refunds processed on            this Agreement, if Bank or ISO, if ISO has indemnified Bank, takes legal action against
account of Cardholders during said time period; (iii) the amounts, fees and charges,             Merchant for any Chargebacks or any amounts due Bank or ISO hereunder, Merchant shall
including (but not limited to) Chargebacks, Merchant owes Bank hereunder or under any            pay the costs and attorneys’ fees incurred by Bank and/or ISO, whether suit is commenced
other agreement entered into between Bank and Merchant; (iv) all taxes, penalties,               or not
charges, fees and other items incurred by Bank that are reimbursable pursuant to this
Agreement; (v) all applicable rates, fees and charges described on Schedule A; (vi) any          In addition to any other remedy available to Bank, upon the occurrence of a Monthly
amount Bank previously credited to the Operating Account that Bank determines, in good           Chargeback Violation, Merchant must pay to Bank a fee that is calculated as follows (where
faith, was incorrectly so credited; and (vii) any amount Bank determines, in its sole            X in the table below is the Transaction Chargeback Ratio for the relevant calendar month
discretion, represents unacceptable risk to the relevant Cardholder or Bank Any                  and Y is the number of Chargebacks processed during the relevant calendar month)
application of funds associated with the settlement of Transactions that differs from the
foregoing must be agreed to, in writing, by Bank and Merchant and may not, in any                               1 0%     1 5%     2%      2 25%     2 5%      3%      3 5%      5%
                                                                                                                                                                                       7 5%
respect, violate Applicable Law                                                                        Y        ≤X≤      <X≤      <X≤      <X≤      <X≤      <X≤      <X≤      <X≤
                                                                                                                                                                                        <X
                                                                                                                1 5%      2%     2 25%     2 5%      3%      3 5%      5%      7 5%
(b) Reconciliation of Transactions Merchant shall reconcile each settled Transaction within
fifteen (15) days after the date on which such Transaction is submitted to Bank for                  5 - 25      $0      $10      $10       $15      $15     $20       $25     $40      $50
payment, and shall notify Bank and ISO immediately of any discrepancies or errors
Merchant notes as a result of such reconciliation Neither Bank nor ISO shall have any               26 - 50      $10     $10      $15       $15      $20     $20       $25     $40      $50
responsibility or liability for Transaction-related errors or omissions that are brought to
their attention more than thirty (30) days after the date on which the Transaction to which         51 - 75      $15     $20      $20       $20      $25     $25       $30     $50      $50
such error or omission relates is first presented to Bank for settlement
                                                                                                   76 - 100      $15     $20      $20       $25      $25     $30       $35     $50      $50
(c) Provisional Credit Any credits to the Operating Account are provisional only and
subject to revocation by Bank until such time that the Transaction is final and no longer
                                                                                                   101 - 125     $20     $20      $25       $25      $30     $35       $35     $60      $60
subject to Chargeback by the Issuer, Cardholder or Associations Bank may withhold
payment for a Transaction to Merchant, for any reason, until such time as the Transaction          126 - 150     $20     $25      $25       $30      $35     $35       $40     $75      $75
has been verified as legitimate by the relevant Issuer, or Bank receives adequate
supporting documentation from Merchant to authenticate the Transaction and mitigate                151 - 175     $25     $30      $30       $35      $35     $40       $40     $75     $100
Chargeback risk
                                                                                                    175 +        $25     $30      $35       $35      $40     $40       $50     $100    $100
14. Adjustments and Returns
Merchant will maintain a fair exchange and return policy and make adjustments with               At least once each month, Bank or ISO shall provide a statement (the “Merchant
respect to goods and services sold and/or leased to its customers whenever appropriate If        Statement”) to Merchant All information appearing on the Merchant Statement shall be
Merchant limits its acceptance of returned merchandise, or if Merchant is an Electronic          deemed accurate and affirmed by Merchant unless Merchant objects by written notice
Commerce Merchant, Merchant will ensure that its return policy are clearly set forth on          specifying the particular item in dispute with- in 30 days of the date of the Merchant
the Transaction receipt or on Merchant’s website, as required by Applicable Law If goods         Statement
are returned, or services are terminated or can- celed, or any price is adjusted, Merchant
will prepare and transmit a credit or return Transaction, either electronically or by paper,
                                                                                                 16. Retention of Information
for the amount of the adjustment as a deduction from the total amount of Transactions            Merchant shall retain the information required to be submitted in connection with a
transmitted that day If the amount of credit or return Transactions exceeds the amount of        Transaction or to be maintained in connection with a complaint for seven years from the
sales Transactions, Merchant shall pay the excess to Bank Merchant shall make no cash            date of the Transaction or the complaint At the request of Bank, Merchant shall provide
refunds on credit Transactions and shall handle all credit adjustments as provided in this       such information to Bank or ISO, as directed by Bank, within five (5) days of receipt of a
Section 14 If no refund or return will be given, Merchant must advise Cardholder in              request from Bank Failure to meet such time frame or non-delivery of any item or delivery
writing, at the time of the Transaction, that the sale is a “final sale” and “no returns” are    of an illegible copy of an item requested by an Issuer shall, among other things, constitute
permitted Merchant must advise Cardholder in writing of any policy of Merchant that              a waiver by Merchant of any claims and may result in an irrevocable Chargeback for the
provides for no-cash refunds and in-store credit only Merchant shall follow Association          full amount of the Transaction
reservation/no-show policies, and shall notify Cardholders in writing of this policy on all
advance reservations Merchant also shall notify Cardholders at the time of the reservation       17. Recovery of Cards
of the exact number of days required for reservation deposit refunds                             Merchant will use its best efforts to reasonably and peaceably recover and retain any Card
15. Chargebacks                                                                                  with re- spect to which Merchant receives notification of cancellation, restrictions, theft or
                                                                                                 counterfeiting This notice may be given (i) electronically through the Equipment; (ii) by
The acceptance by Bank of any Transaction processed in accordance with the terms of this         the Authorization Center through any means; or (iii) by listing on any canceled Card or
Agreement shall be without recourse to Merchant, except for                                      restricted Card list Merchant shall also take reasonable steps to recover a Card that it has
                                                                                                 reasonable grounds to believe is counterfeit, fraudulent or stolen
(i) Full Recourse Transactions;
(ii) as otherwise indicated in this Agreement; and                                               18. Customer Complaints

(iii) under any of the following circumstances                                                   Merchant shall respond promptly to inquiries from Cardholders and shall attempt to
                                                                                                 resolve any disputes amicably If unresolved disputes occur with a frequency unacceptable
 (a) No specific prior Authorization for the Transaction was obtained from the                   to Bank, Bank may terminate this Agreement Bank reserves the right to charge Merchant
 Authorization Center, the approval number does not appear in the electronic transmittal         reasonable fees and reimbursement on account of excessive Ca rd holder inq uiries,
 that is maintained by Bank, or the Transaction was submitted to the Bank or ISO thirty          refunds or Chargebacks Merchant agrees to maintain the following information in writing
 (30) days or more after the date on which the goods and/or services to which the                with respect to each claim or defense asserted by a Cardholder for which Merchant has
 Transaction relates were purchased or leased by the relevant Cardholder;                        received notice
 (b) The Transaction was based on a pre-authorization form, the Card on which the                (a) The Cardholder’s name;
 Authorization was based was canceled and Merchant was so notified prior to the
 Transaction                                                                                     (b) The Card account number;

 (c) The Card giving rise to the Transaction was canceled and prior to, or at the time of,       (c) The date and time the Cardholder asserted the claim or defense;
 the Transaction, and Merchant received notice of the cancellation through the electronic        (d) The nature of the claim or defense; and
 terminal, in writing or otherwise;
                                                                                                 (e) The action that Merchant took in an attempt to resolve the dispute
 (d) The Card expired prior to the date of the Transaction or the date of the Transaction
 was prior to the validation date, if any, indicated on the Card;                                Upon request, Merchant shall furnish Bank with this information in writing within 10 days




                                                                                     Page 8 of 14

                                                                            Attachment C                                                             PX 47, 4765
           Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 137 of 144
19. Confidentiality                                                                              person for any reason; or

Merchant shall treat all information received in connection with this Agreement as               (c) Interruption or termination of any Services caused by any reason except for failure of
confidential Merchant shall prevent the disclosure of this information except for necessary      ISO to re- pair or replace Equipment at Merchant’s expense (in which case, any resulting
disclosures to affected Cardholders, to Bank, to ISO and to Issuers                              liability shall be for the sole account of ISO) At no time will ISO’s liability exceed

20. Compliance with Applicable Law                                                               the amount of fees collected or reasonably expected to be collected from Merchant for this
                                                                                                 delay period
a General Merchant represents and warrants that it has obtained all necessary regulatory
approvals, certificates and licenses, and that it is in compliance with all Applicable Law, in   NEITHER BANK NOR ISO SHALL BE LIABLE FOR ANY LOST PROFITS, PUNITIVE,
connection with the operation of its business Merchant represents and warrants that it           INDIRECT, SPECIAL OR CONSEQUENTIAL DAMAGES TO MERCHANT OR TO ANY THIRD
understands the importance of complying with Applicable Law in connection with any and           PARTY IN CONNECTION WITH ORARIS- ING OUT OF THISAGREEMENT OR AW OFTHE
all actions it takes in connection with Transactions (including, without limitation, complying   SERVICESTO BE PERFORMED BY BANK OR ISO PURSU- ANT TO THIS AGREEMENT
with requirements relating to Transaction information, storage and disclosure), and              MERCHANT ACKNOWLEDGES THAT BANK HAS PROVIDED NO WARRANTIES, EITHER
covenants at all times to comply in full with all Applicable Law Merchant further                EXPRESS OR IMPLIED, WRITTEN OR ORAL, INCLUDING, BUT NOT LIMITED TO, ANY
acknowledges and agrees that it is responsible for the actions of all of its employees while     IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
in Merchant’s employ                                                                             PURPOSE, WITH RESPECT TO ANY EQUIPMENT AND THAT BANK HAS NO LIABILITY
                                                                                                 WITH RESPECT TO ANY EQUIPMENT BANK MAKES NO REPRESENTATIONS OR
b Data Security Rules Without limiting the generality of the foregoing or any other              WARRANTIES, EXPRESS OR IMPLIED, REGARDING THE SERVICES IT PROVIDES
provision of this Agreement, Merchant understands that it and all of its employees, agents,      HEREUNDER IF THERE ARE ERRORS, OMISSIONS, INTERRUPTIONS OR DELAYS
representatives and service providers must comply with the Rules, including without              RESULTING FROM BANK’S OR ISO’S PERFORMANCE OR ANY FAILURE TO PERFORM,
limitation, those relating to Cardholder information security issues, non-disclosure of          BANK’S AND ISO’S LIABILITY SHALL BE LIMITED TO CORRECTING SUCH ERRORS, IF
Cardholder information and Transaction documents, retention and storage of Cardholder            COMMERCIALLY REASONABLE
and Transaction information and other security procedures adopted by the Associations
Merchant hereby confirms its agreement to abide by and fully comply with such Rules,             23. Limitation on Damages
including, without limitation, the Rules and procedures described below
                                                                                                 In no case shall Merchant be entitled to recover damages from ISO or Bank that exceed the
 i Visa Cardholder Information Security Program and MasterCard Site Data Protection              fees retained by Bank and ISO pursuant to this Agreement during the six month period
 Program Visa and MasterCard have implemented programs to protect Cardholder data                immediately prior to the event giving rise to the claim for damages
 The Visa Cardholder Information Security Program (“CISP”) and MasterCard Site Data
 Protection Program (“SDP”) apply to Merchant if Merchant processes or stores                    24. Indemnification
 Cardholder data as a result of Internet or mail/telephone acceptance of Visa or
                                                                                                 Merchant agrees to indemnify and hold Bank and ISO harmless from any and all losses,
 MasterCard Card account information A copy of the complete Visa Cardholder
                                                                                                 claims, damages, liabilities and expenses, including attorneys’ fees and costs (whether or
 Information Security Standards manual and a SelfAssessment Worksheet can be obtained
                                                                                                 not an attorney is an employee of Bank or Bank’s affiliates, ISO or affiliates of ISO) arising
 online at www visa com/cisp or from Bank, and a copy of the SDP provisions can be
                                                                                                 out of any of the following
 obtained from Bank Visa and MasterCard may impose restrictions, fines, or prohibit
 Merchant from participating in Visa or MasterCard programs if it is determined that             (a) Merchant’s failure to comply with this Agreement;
 Merchant is non-compliant Merchant may be required to comply with an audit to verify
                                                                                                 (b) Any act or omission of Merchant;
 compliance with security procedures The following list describes some of the current
 CISP and SDP program requirements, with all of which Merchant may be required to                (c) Merchant’s failure to comply with any Equipment’s user’s guide;
 comply, if applicable to Merchant (A) install and maintain a working network firewall to
                                                                                                 (d) Merchant’s failure to comply with any Applicable Law;
 protect data accessible via the Internet; (B) keep security patches up-to-date; (C) encrypt
 stored data; (D) encrypt data sent across networks; (E) use and regularly update anti-          (e) Any dispute concerning the quality, condition or delivery of any merchandise or the
 virus so"ware; (F) restrict access to data by business “need to know”; (G) assign a unique      quality of performance of any service;
 ID to each person with computer access to data; (H) don’t use vendor-supplied defaults
                                                                                                 (f) The fraud or dishonesty of Merchant or Merchant’s employees, licensees, successors,
 for system passwords and other security parameters; (I) track access to data by unique
                                                                                                 agents and/or assigns;
 ID; (J) maintain a policy that addresses information security for employees and
 contractors; and (K) restrict physical access to Cardholder information Merchant must           (g) Merchant’s selection of an Internet service provider or other telecommunication
 also comply with the requirements of Section 10 3 of the Visa Rules in connection with          services provider;
 suspected or confirmed losses, thefts, compromises of information, and fraud or
                                                                                                 (h) The theft of or damage or destruction to any Equipment; or
 laundering associated with information Please also note that this is not intended to be a
 complete list, and Merchant remains solely responsible for understanding and complying          (i) Full Recourse Transactions, unauthorized Transactions and prohibited Transactions
 in full with all of the applicable CISP and SDP requirements
                                                                                                 25. Credit Investigation and Bank/ISO Auditing
 ii Transaction Information Merchant acknowledges that the sale or disclosure of
 databases containing Cardholder account numbers, personal information, or other                 Bank or ISO may audit, from time to time, Merchant’s compliance with the terms of this
 Transaction information to third parties is strictly prohibited by the Rules Unless             Agreement Merchant shall provide all information requested by Bank or ISO to complete
 Merchant obtains consents from Bank, and each applicable Association, issuing bank and          the respective audit Merchant authorizes parties contacted by Bank or ISO to release the
 Cardholder, Merchant must not use, disclose, sell or disseminate any Cardholder                 credit information requested by ISO or Bank, and Merchant agrees to provide a separate
 information obtained in connection with a Transaction (including without limitation, the        authorization for release of credit in- formation, if requested by Bank or ISO Merchant
 names, addresses and Card account numbers of Cardholders, copies of imprinted sales             shall deliver to Bank or ISO such information as Bank or ISO may reasonably request from
 drafts and/or credit records, mailing lists, tapes or other media obtained in connection        time to time, including without limitation, financial state- ments and information pertaining
 with a sales draft and/or credit record) except for purposes of authorizing, completing         to Merchant’s financial condition Such information shall be true, complete and accurate
 and settling Transactions and resolving any Chargebacks, retrieval requests or similar          Without limiting the generality of the foregoing, Merchant shall provide to Bank and ISO its
 issues involving Transactions, other than pursuant to a court or governmental agency            balance sheet and income statements not less frequently than every three calendar months
 request, subpoena or order Merchant shall use proper controls for, limit access to, and         during the term of this Agreement
 render unreadable prior to discarding all records containing Cardholder account numbers         26. Termination of Agreement by Bank and ISO
 and Card imprints
                                                                                                 Bank or ISO may terminate this Agreement upon at least 30 days’ prior written notice to
Merchant may not retain or store magnetic stripe data after a Transaction has been               the other parties In addition, Bank may terminate this Agreement immediately upon
authorized If Merchant stores any electronically captured signature of a Cardholder,             written notice to Merchant upon the occurrence of any of the following (each, an “Event of
Merchant may not reproduce such signature except upon the specific request of Bank               Default”)
Merchant shall store all media containing Cardholder names, Cardholder account
information, and other personal information, as well as Card imprints (such as sales drafts      (a) Any information concerning Merchant obtained by Bank is unsatisfactory to Bank, in
and credit records, auto rental agreements, and carbons) in an area limited to selected          Bank’s sole discretion
personnel and, prior to discarding any such information, destroy it in a manner that             (b) Any act of fraud or dishonesty is committed by Merchant, its employees or agents, or
renders the data unreadable                                                                      Bank or ISO believes in good faith that Merchant, its employees or agents have committed,
Merchant further warrants and agrees that in the event of its failure, including bankruptcy,     are committing or are planning to commit any acts of fraud or misrepresentation
insolvency, or other suspension of business operations, it will not sell, transfer or disclose   (c) Chargebacks are excessive, in the opinion of Bank or ISO
any materials that contain Cardholder account numbers, personal information, or
Transaction information to third parties, and shall return the information to Bank and           (d) There is a breach of any representation or warranty made by Merchant to Bank or ISO,
provide acceptable proof of destruction to Bank                                                  or Merchant defaults in the performance of any of its obligations under this Agreement
                                                                                                 (e) Merchant files a petition under any bankruptcy or insolvency law
21. Taxes
                                                                                                 (f) Bank or ISO determines that the continuation of this Agreement may create harm or the
Each party hereto shall report its income and pay its own taxes to any applicable                loss of goodwill to Bank or any Association
jurisdiction If either Bank or ISO is required to pay any taxes, interests, fines or penalties
owed by Merchant, said amount shall become immediately due and payable by Merchant to            (g) Merchant fails to maintain sufficient funds in the Operating Account to cover the
Bank or ISO If excise, sale or use taxes are imposed on Transactions, Merchant shall be          amounts due to Bank or ISO hereunder
responsible for the collection and payment thereof Merchant shall not add any tax to any         (h) Merchant’s percentage of error Transactions or retrieval requests is excessive in the
Transaction unless Applicable Law expressly provides that Merchant is permitted to impose        opinion of Bank or ISO
a tax, and any such tax amount, if so allowed, shall be included in the Transaction amount
and not collected separately Bank or ISO shall be entitled to recover from Merchant any of       (i) Any insurance policy obtained by Bank, ISO or Merchant relating to Transactions and/or
said taxes paid by it on behalf of Merchant immediately after payment                            Chargebacks is cancelled or terminated for any reason
                                                                                                 (j) Merchant fails to provide financial statements suitable to Bank on request
22. Limitation of Liability
                                                                                                 (k) ISO does not or cannot perform its duties under this Agreement and Bank determines
In addition to all other limitations on the liability of Bank and ISO contained in this
                                                                                                 that it is not feasible to provide the Services contemplated by this Agreement to Merchant
Agreement, nei- ther Bank nor ISO shall be liable to Merchant or Merchant’s customers or
                                                                                                 Bank is not obligated to provide replacement Services if ISO does not or cannot perform
any other person for any of the following
                                                                                                 (l) Any Association requests or demands that this Agreement be terminated Bank or ISO
(a) Any loss or liability resulting from the denial of credit to any person or Merchant’s
                                                                                                 may selectively terminate one or more of Merchant’s approved locations without
retention of any Card or any attempt to do so; Any loss caused by a Transaction downgrade
                                                                                                 terminating this entire Agreement
resulting from defective or faulty Equipment, even if such Equipment is owned by Bank or
ISO;                                                                                             In the event of termination, all obligations of Merchant incurred or existing under this
                                                                                                 Agreement prior to termination shall survive the termination Merchant’s obligations with
(b) The unavailability of Services caused by the termination of contracts with computer
                                                                                                 respect to any Transaction shall be deemed incurred and existing on the date of such
hardware vendors, processors or installers, whether terminated by Bank, ISO or any other



                                                                                     Page 9 of 14

                                                                            Attachment C                                                             PX 47, 4766
           Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 138 of 144
Transaction In the event Bank terminates this Agreement following any Event of Default,          (iii) upon delivery by a nationally recognized overnight delivery service, addressed as
Merchant                                                                                         follows
 (i) agrees that Bank may place Merchant on each Association’s “Terminated Merchant              If to BANK Avidia Bank
 File” (or any other list or file serving a similar purpose); and
                                                                                                 BANK ADDRESS 42 Main St, Hudson MA 01749
 (ii) agrees to indemnify and hold Bank and ISO harmless from and against any and all
                                                                                                 If to ISO Attn President
 costs, expenses and liabilities incurred by Bank and/ or ISO in connection with or arising
 out of such Event of Default                                                                    Maverick BankCard, Inc
                                                                                                 26520 Agoura Road 1st Floor, Calabasas, CA 91302
27. Termination of Agreement by Merchant
                                                                                                 If to MERCHANT
Merchant may terminate this Agreement upon at least 30 days’ prior written notice and an
oppor- tunity to cure and refund to the other parties if within the previous 60 days, Bank or    Address listed on the application to which this Agreement is attached
ISO amended Schedule A pursuant to Section 31 to increase the rates, fees or charges             Any party may change the address to which subsequent notices are to be sent by notice to
Merchant pays hereunder, except for fees or rates that result from a pass through from an        the others given as aforesaid
Association

28. Setoff                                                                                       38. Governing Law
In addition to any other legal or equitable remedy available to it in accordance with this       This Agreement shall be governed and construed in accordance with the laws of the State
Agreement or by law, Bank and ISO may set off any amounts due to it against any property         of California, without regard to internal principles of conflict of laws, and federal law
of Merchant in its possession or under its control
                                                                                                 39. BINDING ARBITRATION
29. Web Processing                                                                               ANY DISPUTE OR CLAIM BETWEEN THE PARTIES ARISING OUT OF OR RELATED TO
Merchant shall disclose to Bank and ISO all URLs for which merchant processes                    THIS AGREEMENT SHALL BE FULLY AND FINALLY RESOLVED BY BINDING
transactions or otherwise accepts payments at the time of executing this agreement, upon         ARBITRATION IN LOS ANGELES COUNTY CALIFORNIA IN ACCORDANCE WITH THE
agreement, upon request, and before processing through any URL not previously disclosed          COMMERCIAL ARBITRATION RULES AND PRAC- TICES OF THE AMERICAN
If Merchant processes through an unapproved URL or URLs, it may result in termination            ARBITRATION ASSOCIATION (“AAA”) FROM TIME TO TIME IN FORCE AND EFFECT
and/or funds being held with or without notice to merchant                                       THIS AGREEMENT TO ARBITRATE SHALL BE SPECIFICALLY ENFORCEABLE AND IS
                                                                                                 THE EXCLUSIVE REMEDY FOR THE RESOLUTION OF SUCH DISPUTES UNDER THIS
30. Amendments to this Agreement                                                                 AGREEMENT THERE SHALL BE A SINGLE ARBITRATOR, WHO MUST BE (I) A LAWYER
From time to time Bank may amend this Agreement as follows                                       ENGAGED FULL-TIME IN THE PRACTICE OF LAW AND A MEMBER IN GOOD STANDING
                                                                                                 OF THE STATE BAR OF CALIFORNIA AND (II) ON THE AAA REGISTER OF
(a) Bank or ISO may amend or delete Cards or Services listed in Schedule A by notifying          ARBITRATORS WITHIN THIRTY (30) DAYS OF THE CONCLUSION OF THE
Merchant in writing of any such amendment All provisions of this Agreement shall apply to        ARBITRATION HEARING, THE ARBITRATOR SHALL PREPARE WRITTEN FINDINGS OF
Cards or Services added to this Agreement Bank or ISO shall notify Merchant of the fees to       FACT AND CONCLUSIONS OF LAW JUDGMENT ON THE WRITTEN AWARD MAY BE
be charged for processing the additional Cards and Services Acceptance by Merchant of a          ENTERED AND ENFORCED IN ANY STATE OR FEDERAL COURT LOCATED IN LOS
new approved Card as payment for a Transaction or use of a new Service after Bank has            ANGELES COUNTY CALIFORNIA THE PARTIES HEREBY SUBMIT TO THE EXCLUSIVE
sent Merchant notice of an amendment shall constitute Merchant’s agreement to the                JURISDICTION OF THE TRIBUNAL SO SELECT- ED, TO THE EXCLUSION OF ANY OTHER
amendment and the fees or charges related to these additions                                     COURT WHICH MIGHT HAVE HAD JURISDICTION APART FROM THIS SECTION, WAIVE
(b) From time to time, Bank or ISO may change all rates, fees and charges set forth on           ANY DEFENSE OF LACK OF IN PERSONAM JURISDICTION OF SUCH COURTS AND
Schedule A Bank or ISO will provide written notice to Merchant of all such amendments            AGREE THAT SERVICE OF PROCESS IN ANY ACTION BEFORE SUCH COURTS MAY BE
Bank or ISO may change the rates, fees and charges without prior written notice if               MADE BY MAILING IT TO THE PARTY TO BE SERVED AT THE ADDRESS PROVIDED
Merchant’s sales volume or average Trans- action amount does not meet Merchant’s                 HEREIN IT IS MUTUALLY AGREED THAT THE WRITTEN DECISION OF THE
projections contained in the Merchant Application form to which this Agreement is                ARBITRATOR SHALL BE VALID, BINDING, FINAL AND NON-APPEALABLE; PROVIDED
attached or if the risk factors associated with processing Transactions increase If notice is    HOWEVER, THAT THE PARTIES HERETO AGREE THAT THE ARBITRATOR SHALL NOT
required, Bank or ISO will give written notice on the Merchant Statement All new rates,          HAVE THE AUTHORITY TO AWARD PUNITIVE DAMAGES AGAINST ANY PARTY TO SUCH
fees and charges will become effective for the month immediately following the month in          ARBITRATION THE ARBITRATOR SHALL REQUIRE THE NON-PREVAILING PARTY TO
which the notice appeared on the Merchant Statement unless Merchant terminates this              PAY THE ARBITRATOR’S FULL FEES AND EXPENSES OR, IF IN THE ARBITRATOR’S
Agreement in accordance with Section 28                                                          OPINION THERE IS NO PREVAILING PARTY, THE ARBITRATOR’S FEES AND EXPENSES
                                                                                                 WILL BE BORNE EQUALLY BY THE PARTIES THERETO EACH OF THE PARTIES
(c) Bank or ISO may amend this Agreement in any manner other than as described in                HERETO FURTHER AGREES THAT IT WILL NOT BECOME A MEMBER OF ANY CLASS-
Section 31(a) or 31(b) above simply by providing written notice of such amendment to             WIDE LITIGATION OR ARBITRATION AND WILL NOT INITIATE ANY CLASS ACTION
Merchant, and such amend- ment shall become effective on the latter of (i) the date on           LITIGATION OR ARBITRATION AGAINST THE OTHER PARTY FURTHER THE PARTIES
which such written notice is received by Merchant; or (ii) a date specified by Bank in such      AGREE THAT THEY WILL NOT ASSERT ANY CLAIMS AGAINST THE OTHER PARTY AS A
written notice                                                                                   REPRESENTATIVE OF ANY GROUP, CLASS, OR OTHERWISE SIMILARLY SITUATED IN-
                                                                                                 DIVIDUAL OR ENTITY
31. Assignment
This Agreement may not be assigned by Merchant without the prior written consent of              40. Captions
Bank and ISO Bank or ISO may assign this Agreement without limitation Assignment of              Captions in this Agreement are for convenience of reference only and are not to be
this Agreement by Bank or ISO shall relieve Bank or ISO of any further obligations under         considered as defining or limiting in any way the scope or intent of the provisions of this
this Agreement                                                                                   Agreement
32. Financial Accommodations                                                                     41. No Waiver
Bank, ISO and Merchant intend this Agreement to be construed as a contract to extend             Any delay, waiver or omission by Ba n k to exercise any right or power arising from any
financial accommodations for the benefit of Merchant                                             breach or default of the other party in any of the terms, provisions or covenants of this
                                                                                                 Agreement shall not be construed to be a waiver of any subsequent breach or default of the
33. Waiver
                                                                                                 same or any other terms, provisions or covenants on the part of the other party All
To the extent that Merchant becomes a debtor under any chapter of title 11 of the United         remedies afforded by this Agreement for a breach hereof shall be cumulative
States Code and such event does not result in the termination of this Agreement, Merchant
hereby unconditionally and absolutely waives any right or ability that Merchant may              42. Force Majeure
otherwise have had to oppose, defend against or otherwise challenge any motion filed by          The parties shall be excused from performing any of their respective obligations under this
Bank for relief from the automatic stay of 11 U S C § 362(a) to enforce any of Bank’s rights     Agreement which are prevented or delayed by any occurrence not within their respective
or claims under this Agreement                                                                   control including but not limited to strikes or other labor matters, destruction of or damage
                                                                                                 to any building, natural disasters, accidents, riots or any regulation, rule, law, ordinance or
34. Cooperation
                                                                                                 order of any federal, state or local government authority
In their dealings with one another, each party agrees to act reasonably and in good faith
and to fully cooperate with each other in order to facilitate and accomplish the transactions    43. Cooperation
contemplated hereby                                                                              Merchant covenants and agrees that, if it is undergoing forensic investigation at the time
                                                                                                 this Agreement is signed, Merchant will fully cooperate with the investigation until it is
35. Entire Agreement
                                                                                                 completed
This Agreement, together with the Schedules attached hereto, supersedes any other
agreement, whether written or oral, that may have been made or entered into by any party         44. Limited Acceptance
(or by any officer or officers of any party) relating to the matters covered herein and          Visa Rules allow Merchant to become a Limited Acceptance Merchant as part of its use of
constitutes the entire agreement of the parties hereto                                           Bank’s Services A “Limited Acceptance Merchant,” as defined by Visa, is a merchant that
                                                                                                 accepts either, but not both, of the following
36. Severability
                                                                                                  Visa Credit and Business Category Cards
If any provisions of this Agreement sha ll be held, or deemed to be, or shall in fact be,
inoperative or unenforceable as applied in any particular situation, such circumstance shall      Visa Debit Category Cards
not have the effect of rendering any other provision or provisions herein contained invalid,
                                                                                                 Merchant has elected to become a Limited Acceptance Merchant by choosing to accept
inoperative or unenforceable to any extent whatsoever The invalidity of any one or more
                                                                                                 ONLY (please mark the applicable card category below)
phrases, sentences, clauses or sections herein contained shall not affect the remaining
portions of this Agreement or any part hereof                                                     Visa Credit and Business Category Cards

37. Notices                                                                                       Visa Debit Category Cards

Except for notices provided by Bank to Merchant on the Merchant Statement, all notices,          Merchant’s failure to select one of the Limited Acceptance Categories above means that
requests, demands or other instruments which may or are required to be given by any party        Merchant has elected to accept BOTH Visa Credit and Business Category Cards and Visa
hereunder shall be in writing and each shall be deemed to have been properly given when          Debit Category Cards
                                                                                                 If Merchant elects to be a Limited Acceptance Merchant, Merchant must properly display
(i) served personally on an officer of the party to whom such notice is to be given,
                                                                                                 the Visa-approved signage that represents the Limited Acceptance Category that Merchant
(ii) upon expiration of a period of three (3) business days from and after the date of mailing   has selected above
thereof when mailed postage prepaid by registered or certified mail, requesting return
receipt, or



                                                                                       Page 10 of 14

                                                                            Attachment C                                                             PX 47, 4767
          Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 139 of 144
45. Special Merchant Categories
                                                                                                                Required
                                                                                                Location                              To be used for the following Merchant Policies
(a) If Merchant is a Health Care Merchant (as defined by the Visa Core Rules and Visa                           Disclosure
Product and Service Rules (the “Visa Core Rules”)), Merchant acknowledges that it must
comply with the provisions of Section 5 9 12 of the Visa Core Rules                                             “No Refund”           Merchant does not
                                                                                                Transaction     “No Exchanges”        • Accept merchandise as a return or exchange
(b) If Merchant is a T&E Merchant (as defined by the Visa Core Rules), Merchant                 Receipt (all    “All Sales Final”     • Issue a refund to a Cardholder
acknowledges that it must comply with all of the provisions of the Visa Core Rules relating     copies, near
to T&E Merchants, including Sections 5 9 6, 5 10 4 1, 7 3 12, and 11 1 3 2 Merchant             the
                                                                                                                                      Merchant accepts merchandise in exchange
                                                                                                Cardholder
further agrees that, if it is an International Airline Program Merchant (as defined by the                      “Exchange Only”       for merchandise of equal value to the original
                                                                                                signature
Visa Core Rules), the terms of the attached International Airline Program Merchant                                                    Transaction amount
                                                                                                area or in
Addendum apply                                                                                  an area
                                                                                                easily seen                           Merchant accepts merchandise in exchange for
(c) If Merchant receives BIN Information, Merchant agrees that the terms of the attached                        “In-Store Credit      an in-store credit document that both
                                                                                                by the
Merchant Receiving BIN Information Addendum apply                                                               Only”                 • Equals the value of the returned merchandise
                                                                                                Cardholder)
(d) If Merchant is an Electronic Commerce Merchant (as defined by the Visa Core Rules                                                 • Must be used at the Merchant location
and Visa Product and Service Rules (2014)—the “VCR”), the following terms apply
(references following each requirement indicate whether the requirement is located in the       Website (on
                                                                                                checkout
VCR or the Visa Acquirer Risk Program Standards Guide (2010) (VPSG); capitalized terms
                                                                                                screen          “Click to accept”
that are not otherwise defined in this Agreement are used as defined in the VCR)
                                                                                                or in           or other
                                                                                                                                      All return/refund policies and other purchase terms
i Merchant must display its consumer data privacy policy on its website (VPSG)                  sequence of     acknowledgement
                                                                                                                                      and conditions
                                                                                                web pages       button or
ii Merchant must display the security method it uses for the transmission of payment data       before          checkbox
on its website (VPSG)                                                                           final
                                                                                                checkout)
iii Merchant must offer Cardholders a secure transaction method and a data protection
method, such as Secure Sockets Layer (SSL), 3-D Secure and/or Verified by Visa (VPSG;
                                                                                               46. Participation in the American Express OptBlue® Program
VCR Section 1 5 6 2)
                                                                                               By checking the “Accept” checkbox next to AMERICAN EXPRESS OptBlue® on [the
iv For Non-Secure Transactions and Non-Authenticated Security Transactions, Merchant
                                                                                               application], Merchant has elected to participate in the American Express OptBlue program
must attempt to obtain a Visa Card expiration date and submit it as part of the
                                                                                               (“American Express Card Acceptance”) The following terms and conditions apply to
Authorization Request (VCR Section 5 8 4 1)
                                                                                               Merchant’s participation in American Express Card Acceptance
v Merchant’s website must contain all of the following
                                                                                               (a) The definition of “Association(s)” is changed to read as follows
 (A) Customer service contact, including email address or telephone number
                                                                                               “Association(s)” means VISA U S A , Inc (“Visa”), MasterCard International Incorporated
 (B) The address, including the country, of Merchant’s permanent establishment, either         (“MasterCard”), Discover Financial Services LLC (“Discover”) and American Express Travel
                                                                                               Related Services Company, Inc (“American Express”)
    (1) On the same screen view as the checkout screen used to present the final
    Transaction amount; or                                                                     (b) The definition of “Card(s)” is changed to read as follows
    (2) Within the sequence of web pages the Cardholder accesses during the checkout           “Card(s)” means either a Visa, MasterCard, Discover or American Express credit card,
    process                                                                                    debit card (or other similar card that requires a PIN for identification purposes), or pre-
                                                                                               paid, stored-value or gift card
 (C) Policy for delivery of multiple shipments
                                                                                               (c) The definition of “Issuer” is changed to read as follows
 (D) Security capabilities and policy for transmission of payment card details
                                                                                               “Issuer” means American Express or a member of an Association that enters into a
 (E) In addition, on an Online Gambling Merchant’s homepage or payment page, all of the
                                                                                               contractual relationship with a Cardholder for the issuance of one or more Cards
 following
                                                                                               (d) Merchant authorizes Bank and/or its affiliates to submit American Express Transactions
    (1) The statement “Internet gambling may be illegal in the jurisdiction in which you are
                                                                                               to, and receive settlement on such Transactions from, American Express on behalf of
    located; if so, you are not authorized to use your payment card to complete this
                                                                                               Merchant
    transaction”;
                                                                                               (e) Merchant agrees that Bank may disclose to American Express information regarding
    (2) A statement of the Cardholder’s responsibility to know the laws concerning online
                                                                                               Merchant and Transactions to American Express, and that American Express may use such
    gambling in the Cardholder’s country;
                                                                                               information
    (3) A statement prohibiting the participation of minors;
                                                                                                (i) to perform its responsibilities in connection with American Express Card
    (4) A complete description of the rules of play, cancellation policies, and pay-out
                                                                                               Acceptance;
    policies;
                                                                                                (ii) to promote American Express;
    (5) A statement recommending that the Cardholder retain a copy of Transaction
    records and Merchant policies and rules; and                                                (iii) to perform analytics and create reports; and
    (6) An Acquirer numeric identifier specified by Visa (VCR Section 5 9 3 1)                  (iv) for any other lawful business purposes, including commercial marketing
                                                                                                communications purposes within the parameters of American Express Card Acceptance,
vi Merchant must not display the full Account Number to the Cardholder online (VCR
                                                                                                and important transactional or relationship communications from American Express
Section 5 9 3 2)
                                                                                                American Express may use the information about Merchant obtained in this Agreement at
vii If Merchant is a Verified by Visa Merchant, Merchant acknowledges that its Electronic       the time of setup to screen and/or monitor Merchant in connection with American
Commerce Transactions are not eligible for Chargeback protection from Chargeback                Express marketing and administrative purposes Merchant agrees it may receive
reason codes 75 (Transaction Not Recognized) and 83 (Fraud-Card-Absent Environment) if          messages from American Express, including important information about American
either                                                                                          Express products, services, and resources available to its business These messages may
                                                                                                be sent to the mailing address, phone numbers, email addresses or fax numbers of
 (A) The Merchant is classified with one of the following MCCs
                                                                                                Merchant Merchant may be contacted at its wireless telephone number and the
    (1) MCC 4829 (Wire Transfer Money Orders);                                                  communications sent may include autodialed short message service (SMS or “text”)
                                                                                                messages or automated or prerecorded calls Merchant agrees that it may be sent fax
    (2) MCC 5967 (Direct Marketing – Inbound Teleservices Merchant);
                                                                                                communications
    (3) MCC 6051 (Non-Financial Institutions – Foreign Currency, Money Orders [not Wire
                                                                                               (f) Merchant may opt-out of receiving future commercial marketing communications from
    Transfer], Travelers’ Cheques); or
                                                                                               American Express by contacting ISO; however, Merchant may continue to receive
    (4) MCC 7995 (Betting, including Lottery Tickets, Casino Gaming Chips, Off-Track           marketing communications while American Express updates its records to reflect this
    Betting, and Wagers at Race Tracks); or                                                    choice Opting out of commercial marketing communications will not preclude Merchant
                                                                                               from receiving important transactional or relationship messages from American Express
 (B) Merchant has been identified in the Merchant Chargeback Monitoring Program or
 Risk Identification Service Online Merchant remains ineligible while it is in either          (g) Merchant acknowledges that it may be converted from American Express Card
 program, and for an additional 4 months after exiting the program This condition also         Acceptance to a direct relationship with American Express if and when its American
 applies if Merchant enabled Verified by Visa while identified in either program (VCR          Express-related Transaction volumes exceed the eligibility thresholds for American Express
 Section 5 9 3 5)                                                                              Card Acceptance If this occurs, upon such conversion ;
viii Merchant must include the following in its transaction receipts                            (i) Merchant will be bound by American Express’s thencurrent Card Acceptance
                                                                                                Agreement; and (ii) American Express will set pricing and other fees payable by
 (A) Customer service contact;
                                                                                                Merchant
 (B) Merchant country; and
                                                                                               (h) Merchant will not assign to any third party any payments due to it under American
 (C) Conditions of sale, including return and cancellation policy (VCR Section 5 10 3 3)       Express Card Acceptance, and all indebtedness arising from Transactions will be for bona
                                                                                               fide sales of goods and services (or both) at its business locations and free of liens, claims,
ix In an Authorization Request, Merchant must not transmit Authentication Data specific
                                                                                               and encumbrances other than ordinary sales taxes; provided, however, that Merchant may
to one Transaction with another Transaction, except when either
                                                                                               sell and assign future American Express-related Transaction receivables to Bank, its
 (A) 2 Transactions are related due to delayed delivery; or                                    affiliated entities and/or any other cash advance funding source that partners with Bank or
                                                                                               its affiliated entities, without consent of American Express Notwithstanding the foregoing,
 (B) All items of an order cannot be shipped at the same time (VCR Section 10 15 3 2)
                                                                                               Bank prohibits Merchant from selling or assigning future American Express-related
(e) If Merchant limits its acceptance of returned merchandise or is an Electronic Commerce     Transaction receivables to any third party
Merchant, Merchant must ensure that its return policies are clearly indicated to a
                                                                                               (i) Notwithstanding anything in this Agreement to the contrary, American Express shall
Cardholder on the Transaction Receipt or on Merchant’s website, as follows (VCR Section
                                                                                               have third-party beneficiary rights, but not obligations, to the terms of this Agreement
5 4 2 4)
                                                                                               applicable to American Express Card Acceptance to enforce such terms against Merchant
                                                                                               (j) By contacting Bank or ISO Merchant may opt out of accepting American Express at any
                                                                                               time without directly or indirectly affecting its rights to accept other Cards




                                                                                  Page 11 of 14

                                                                          Attachment C                                                               PX 47, 4768
           Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 140 of 144
(k) Bank and ISO have the right to terminate Merchant’s participation in American Express          (ii) Merchant information and detail about the transactions accepted by Merchant,
Card Acceptance immediately upon written notice to Merchant                                        including the Merchant Category Code assigned by Bank to Merchant;
 (i) if Merchant breaches any of the provisions of this Section 46 or any other terms of this      (iii) Collective and detailed information about Merchant’s Transactions, Disputes and
 Agreement applicable to American Express Card Acceptance, including, but not limited              other information reasonably required by PayPal during any investigation of Merchant;
 to, the American Express Merchant Operating Guide; or
                                                                                                   (iv) Information regarding the aggregate number, type, and kind of Transactions
 (ii) for cause or fraudulent or other activity, or upon American Express’s request In the         accepted by Merchant, in the Authorized Jurisdiction; and
 event Merchant’s participation in American Express Card Acceptance is terminated for
                                                                                                   (v) Business and registration information provided by Merchant and/or its principals in
 any reason, Merchant must immediately cease all use of and remove all American
                                                                                                   connection with any application submitted by Merchant to Bank
 Express branding and marks from Merchant’s website and wherever else they are
 displayed                                                                                        (f) Merchant acknowledges and agrees that each of the following is strictly and expressly
                                                                                                  prohibited
(l) Merchant’s refund policies for American Express-related Transactions must be at least
as favorable as its refund policy for purchase with any other Card, and the refund policy          (i) Any use, storage, or disclosure by Merchant of PayPal’s confidential information, any
must be disclosed to Cardholders at the time of purchase and in compliance with                    PayPal Account Holder Data or Transaction Data, other than as necessary to complete a
Applicable Law Merchant may not bill or attempt to collect from any cardholder for any             Transaction
American Expressrelated Transaction unless a Chargeback has been exercised, Merchant
                                                                                                   (ii) The retention or storage of PayPal Account Numbers, Track Data or Transaction Data
has fully paid for such Chargeback, and it otherwise has the right to do so
                                                                                                   (iii) Any use of any PayPal Account Holder’s personal information for marketing and/or
(m) Merchant must accept American Express as payment for goods and services (other
                                                                                                   other purposes without explicit consent from the PayPal Account Holder
than those goods and services prohibited by this Agreement, the MOG, or Applicable Law)
sold, or (if applicable) for charitable contributions made at all of its business locations and   (g) Bank may terminate Merchant’s PayPal Acceptance and/or this Agreement for any of
websites, except as expressly permitted by state statute Merchant is jointly and severally        the reasons set forth in the PayPal Operating Regulations or for any violation by Merchant
liable for the obligations of Merchant’s business locations and websites under this               of the terms that Bank is required to enforce against Merchant in the PayPal Operating
Agreement                                                                                         Regulations PayPal may directly contact Merchant if Merchant is terminated by Bank for
                                                                                                  any reason, including investigating compliance by Merchant with the Security
(n) Merchant or American Express may elect to resolve any claim against each other, or
                                                                                                  Requirements set forth in Section 13 of the PayPal Operating Regulations
against Bank or ISO with respect to American Express-related Transactions, by individual,
binding arbitration, decided by a neutral arbitrator, in accordance with the MOG                  (h) “PayPal Marks” mean the brands, emblems, trademarks, and/or logos that identify
                                                                                                  PayPal Acceptance The PayPal Marks are described in Appendix A of the PayPal Operating
(o) Merchant will comply in full with American Express’s Merchant Operating Guide
                                                                                                  Regulations Merchant may use the PayPal Marks only to promote PayPal products, offers,
(“MOG”) (as the same may be amended from time to time) The current MOG can be found
                                                                                                  services, processing and/or acceptance Merchant use of the PayPal Marks is restricted to
at www americanexpress com/merchantopguide The term “Rules” shall be deemed to
                                                                                                  the display of decals, signage, advertising, and marketing materials provided or approved
include the MOG
                                                                                                  by PayPal in writing pursuant to the process set forth in the PayPal Operating Regulations
(p) American Express has the right to modify the terms of this Section 46 and any other           Merchant shall not use the PayPal Marks in such a way that PayPal Account Holders could
provisions of this Agreement that relate to American Express Card Acceptance, and to              believe that the products or services offered by Merchant are sponsored or guaranteed by
terminate Merchant’s acceptance of American Express-related Transactions and to require           the owners of the PayPal Marks Merchant recognizes that it has no ownership rights in the
an investigation of Merchant’s activities with respect to American Express-related                PayPal Marks Merchant shall not assign to any third party any of the rights to use the
transactions                                                                                      PayPal Marks Merchant is prohibited from using the PayPal Marks, not permitted above,
                                                                                                  unless expressly authorized in writing by PayPal
(q) A copy of the American Express Data Security Requirements (“DSR”) can be obtained
online at www americanexpress com/dsr Merchant shall abide by and fully comply with
DSR and Payment Card Industry Data Security Standard (PCI DSS)
(r) Merchant acknowledges and agrees that
 (i) Merchant will ensure data quality and that Transaction Data and customer information
 is processed promptly, accurately, and completely, and complies with the American
 Express Technical Specifications,
 (ii) Merchant must report all instances of a Data Incident immediately to Bank or ISO
 after discovery of an incident, and
 (iii) Merchant is responsible for being aware of and adhering to privacy and data
 protection laws and providing specific and adequate disclosures to Cardmembers of
 collection use and processing of personal data
(s) All capitalized terms not defined in this Section 46 shall be as defined by American
Express, whether in the MOG, American Express Operating Regulations, DSR, American
Express Technical Specifications, or other American Express materials

47. Participation in PayPal In-Store Checkout
Unless Merchant otherwise specifically indicates to Bank that Merchant does not wish to
accept any PayPal Payment Method as a method of payment for goods services at
Merchant’s point(s) of sale, the following terms and provisions will apply If Merchant
elects American Express Card Acceptance and does opt out of the application of this
Section 47, the application of Section 46 and this Section 47 will be deemed to be
cumulative and not in the alternative
(a) Merchant acknowledges and agrees that all of its actions associated with the
acceptance by Merchant of a PayPal Method as the method of payment for goods or
services at a point of sale, and in connection with processing any sale, credit, chargeback,
representment, reversal or correction or settlement activity associated with any such
transaction is subject to the terms and conditions of the Program Documents, as that term
is defined in the PayPal Operating Regulations for In-Store Checkout (as the same may be
amended or replaced from time to time, the “PayPal Operating Regulations”) Merchant
will comply in full, at all times, will all relevant provisions of the Program Documents, a
copy of which Merchant acknowledges and agrees it has received and reviewed
Capitalized and italicized terms used in this Section 47 that are not otherwise defined are
used as defined in the PayPal Operating Regulations
(b) The definition of “Card(s)”, as used throughout this Agreement, is changed to read as
follows
“Card(s)” means any of the following
 (i) a Visa, MasterCard or Discover credit card, debit card (or other similar card that
 requires a PIN for identification purposes), or pre-paid, stored-value or gift card; and
 (ii) any PayPal Payment Method
(c) The definition of “Issuer”, as used throughout this Agreement, is changed to read as
follows
“Issuer” means a member of an Association that enters into a contractual relationship with
a Cardholder for the issuance of one or more Cards and PayPal, Inc (“PayPal”), in
connection with any PayPal Payment Method
(d) Merchant will comply in full with the Program Documents in connection with all of its
activities associated with PayPal Acceptance and associated Transaction processing and
Settlement of Transactions
(e) Merchant acknowledges and agrees that Acquirer may disclose Transaction Data and
Merchant information to PayPal, regulatory authorities and other entities to which PayPal
is required to provide such information for the purposes deemed necessary and related to
performing Transactions or to comply with Applicable Law, including, by way of example
and without limitation
 (i) Detailed information about the Transactions conducted by Merchant, including
 Transaction Data required by the Program Documents, to be delivered to PayPal in
 connection with Authorization Requests, Transaction Data, and Dispute responses;




                                                                                    Page 12 of 14

                                                                             Attachment C                                                           PX 47, 4769
Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 141 of 144
Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 142 of 144
Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 143 of 144
Case 1:20-cv-03538-GLR Document 202-2 Filed 03/11/21 Page 144 of 144
